EXECUTION COPY
 
$1,000,000,000


CREDIT AGREEMENT


dated as of


June 27, 2008


among


Ingersoll-Rand Company Limited and
Ingersoll-Rand Global Holding Company Limited


The Banks Listed Herein,


JPMorgan Chase Bank, N.A.,
as Administrative Agent,


Citibank, N.A.,
as Syndication Agent,


Bank of America, N.A.,
Deutsche Bank Securities Inc.,
The Bank of Tokyo Mitsubishi, Ltd., New York Branch,
BNP Paribas,
and
William Street LLC
as Documentation Agents,


and


J.P. Morgan Securities Inc.,
and
Citigroup Global Markets Inc.,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



     
Page
       
ARTICLE I DEFINITIONS
 
1
       
SECTION 1.1.  Definitions
 
1
         
SECTION 1.2.  Accounting Terms and Determinations
 
15
         
SECTION 1.3.  Types of Borrowings
 
16
         
SECTION 1.4.  Exchange Rates; Reset Dates
 
16
       
ARTICLE II THE CREDITS
 
16
       
SECTION 2.1.  Commitments to Lend
 
16
         
SECTION 2.2.  Notice of Committed Borrowings
 
17
         
SECTION 2.3.  Money Market Borrowings
 
18
         
SECTION 2.4.  Notice to Banks; Funding of Loans
 
21
         
SECTION 2.5.  Evidence of Debt
 
22
         
SECTION 2.6.  Maturity of Loans
 
23
         
SECTION 2.7.  Interest Rates
 
23
         
SECTION 2.8.  Fees
 
26
         
SECTION 2.9.  Optional Termination or Reduction of Commitments
 
27
         
SECTION 2.10.  Mandatory Termination of Commitments; Mandatory Prepayments
 
27
         
SECTION 2.11.  Optional Prepayments
 
28
         
SECTION 2.12.  General Provisions as to Payments
 
28
         
SECTION 2.13.  Funding Losses
 
29
         
SECTION 2.14.  Computation of Interest and Fees
 
29
         
SECTION 2.15.  Taxes
 
30
         
SECTION 2.16.  Additional Borrowers
 
31
         
SECTION 2.17.  Additional Borrower Costs
 
32
         
SECTION 2.18.  Letters of Credit.
 
32
         
SECTION 2.19.  Interest Elections.
 
37
       
ARTICLE III CONDITIONS
 
39
       
SECTION 3.1.  Effectiveness
 
39

 

--------------------------------------------------------------------------------


 

     
Page
         
SECTION 3.2.  Borrowings
 
40
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
41
       
SECTION 4.1.  Corporate Existence and Power
 
41
         
SECTION 4.2.  Corporate and Governmental Authorization; No Contravention
 
41
         
SECTION 4.3.  Binding Effect
 
41
         
SECTION 4.4.  Financial Information; No Material Adverse Change
 
42
         
SECTION 4.5.  Litigation
 
42
         
SECTION 4.6.  Compliance with ERISA
 
42
         
SECTION 4.7.  Environmental Matters
 
43
         
SECTION 4.8.  Taxes
 
43
         
SECTION 4.9.  Subsidiaries
 
43
         
SECTION 4.10.  Not an Investment Company
 
43
         
SECTION 4.11.  Full Disclosure
 
43
         
SECTION 4.12.  Regulations T, U and X
 
44
       
ARTICLE V COVENANTS
 
44
       
SECTION 5.1.  Information
 
44
         
SECTION 5.2.  Maintenance of Property; Insurance
 
46
         
SECTION 5.3.  Conduct of Business and Maintenance of Existence
 
46
         
SECTION 5.4.  Compliance with Laws
 
47
         
SECTION 5.5.  Debt
 
47
         
SECTION 5.6.  Negative Pledge
 
47
         
SECTION 5.7.  Consolidations, Mergers and Sales of Assets
 
49
         
SECTION 5.8.  Use of Proceeds
 
49
         
SECTION 5.9.  Other Cross Defaults or Negative Pledges
 
49
       
ARTICLE VI DEFAULTS
 
49
       
SECTION 6.1.  Events of Default
 
49
         
SECTION 6.2.  Notice of Default
 
51
       
ARTICLE VII THE ADMINISTRATIVE AGENT
 
51
       
SECTION 7.1.  Appointment and Authorization
 
51

 

--------------------------------------------------------------------------------


 

     
Page
         
SECTION 7.2.  Administrative Agent and Affiliates
 
51
         
SECTION 7.3.  Action by the Administrative Agent
 
52
         
SECTION 7.4.  Consultation with Experts
 
52
         
SECTION 7.5.  Liability of the Administrative Agent
 
52
         
SECTION 7.6.  Indemnification
 
52
         
SECTION 7.7.  Credit Decision
 
52
         
SECTION 7.8.  Successor Administrative Agent
 
52
         
SECTION 7.9.  Administrative Agent’s Fees
 
53
         
SECTION 7.10.  Syndication Agent and Documentation Agents
 
53
       
ARTICLE VIII CHANGE IN CIRCUMSTANCES
 
53
       
SECTION 8.1.  Basis for Determining Interest Rate Inadequate or Unfair
 
53
         
SECTION 8.2.  Illegality
 
54
         
SECTION 8.3.  Increased Cost and Reduced Return
 
54
         
SECTION 8.4.  Base Rate Loans Substituted for Affected Fixed Rate Loans
 
56
         
SECTION 8.5.  Substitution of Bank
 
56
       
ARTICLE IX MISCELLANEOUS
 
56
       
SECTION 9.1.  Notices
 
56
         
SECTION 9.2.  No Waivers
 
57
         
SECTION 9.3.  Expenses; Indemnification
 
57
         
SECTION 9.4.  Sharing of Set-Offs
 
58
         
SECTION 9.5.  Amendments and Waivers
 
58
         
SECTION 9.6.  Successors and Assigns
 
59
         
SECTION 9.7.  Collateral
 
61
         
SECTION 9.8.  Governing Law; Submission to Jurisdiction; Process Agent
 
61
         
SECTION 9.9.  Counterparts; Integration
 
62
         
SECTION 9.10.  Confidentiality
 
62
         
SECTION 9.11.  No Fiduciary Duty
 
63
         
SECTION 9.12.  Conversion of Currencies
 
63
         
SECTION 9.13.  WAIVER OF JURY TRIAL
 
64
         
SECTION 9.14.  Severability
 
64

 

--------------------------------------------------------------------------------


 

     
Page
         
SECTION 9.15.  Headings
 
64
         
SECTION 9.16.  Guarantee Agreement
 
64
         
SECTION 9.17.  Patriot Act.
 
66

 

--------------------------------------------------------------------------------



Schedule I
-
Commitments
     
Exhibit A
-
Note
Exhibit B
-
Money Market Quote Request
Exhibit C
-
Invitation for Money Market Quotes
Exhibit D
-
Money Market Quote
Exhibit E
-
Opinion of Counsel of the General Counsel of IR Parent
Exhibit F
-
Opinion of Counsel of Conyers, Dill & Pearman
Exhibit G
-
Assignment and Assumption Agreement
Exhibit H
-
Additional Borrower Agreement


 

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
CREDIT AGREEMENT dated as of June 27, 2008 among INGERSOLL-RAND COMPANY LIMITED
(“IR Parent”), INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED (“IR Global”), the
BANKS listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A., as Syndication Agent, BANK OF AMERICA,
N.A., DEUTSCHE BANK SECURITIES INC., THE BANK OF TOKYO MITSUBISHI, LTD., NEW
YORK BRANCH, BNP PARIBAS and WILLIAM STREET LLC, as Documentation Agents, and
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead
arrangers and joint bookrunners.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1.  Definitions. The following terms, as used herein, have the
following meanings:
 
“2004 5-Year Existing Credit Agreement” means the 5-Year Credit Agreement, dated
as of June 24, 2004 (as amended, supplemented or otherwise modified from time to
time) among Ingersoll-Rand Company (“IR”), IR Parent, the several banks and
other financial institutions from time to time parties thereto, and JPMorgan
Chase Bank, N.A., as administrative agent.
 
“2005 5-Year Existing Credit Agreement” means the 5-Year Credit Agreement, dated
as of August 12, 2005 (as amended, supplemented or otherwise modified from time
to time) among IR, IR Parent, the several banks and other financial institutions
from time to time parties thereto, JPMorgan Chase Bank, N.A., as administrative
agent, Citicorp USA, Inc., as syndication agent, Bank of America, N.A., Deutsche
Bank Securities Inc., The Bank of Tokyo-Mitsubishi, Ltd., New York Branch and
UBS Securities LLC, as documentation agents, and J.P. Morgan Securities Inc. and
Citigroup Global Markets Inc., as lead arrangers and bookrunners.
 
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
 
“Additional Borrower” means, at any time, each of the wholly-owned Subsidiaries
of IR Parent or IR Global that has been designated as an Additional Borrower by
IR Parent or by IR Global, as applicable, pursuant to Section 2.16 and that may
borrow Committed Loans as described in Section 2.1.
 
“Additional Borrower Agreement” has the meaning set forth in Section 2.16.
 
“Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.7(b).
 

--------------------------------------------------------------------------------


 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
 
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the applicable
Borrower) duly completed by such Bank.
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
 
“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, and “Agent” means any of the foregoing.
 
“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Agreement Currency” has the meaning set forth in Section 9.12.
 
“Applicable Creditor” has the meaning set forth in Section 9.12.
 
“Applicable Currency” means, as to any particular payment, Borrowing or Loan,
Dollars or the Foreign Currency in which it is denominated or payable.
 
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Money Market Loans, its Money Market Lending Office.
 
“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
 
“Assignee” has the meaning set forth in Section 9.6(c).
 
“Attributable Debt” means, at any date, the total net amount of rent required to
be paid under a lease during the remaining term thereof (excluding any renewal
term unless such renewal is at the option of the lessor), discounted from the
respective due dates thereof to such date at 8 3/8% compounded semi-annually.
The net amount of rent required to be paid for any such period shall be the
aggregate of the rent payable by the lessee with respect to such period after
excluding amounts required to be paid on account of, or measured or determined
by, any variable factor, including, without limitation, the cost-of-living index
and costs of maintenance and repairs, insurance, taxes, assessments, water rates
and similar charges and after excluding any portion of rentals based on a
percentage of sales made by the lessee. In the case of any lease which is
terminable by the lessee upon the payment of a penalty, such net amount shall
also include the amount of such penalty, but no rent shall be considered so
required to be paid under such lease subsequent to the first date upon which it
may be so terminated.
 
2

--------------------------------------------------------------------------------


 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.
 
“Available Commitment” means, with respect to any Bank, an amount equal to the
Commitment of such Bank minus the amount of all outstanding Committed Loans made
by such Bank pursuant to Sections 2.1(a) or 2.1(b) and the amount of LC
Exposure.
 
“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee that becomes a Bank pursuant to Section 9.6(c), and
their respective successors. In the event that any Bank, pursuant to
Section 2.4(a), utilizes a branch or Affiliate to make a Loan, the term “Bank”
shall include any such branch or Affiliate with respect to such Loan.
 
“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Rate, respectively.
 
“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Committed Borrowing or pursuant to
Article VIII.
 
“Base Rate Margin” means the amount by which the Euro-Currency Margin exceeds
1.000%.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Board” means the Board of Governors of the Federal Reserve System (or any
successors).
 
“Borrowers” means IR Parent and IR Global, and “Borrower” means either one of
them.
 
“Borrowing” has the meaning set forth in Section 1.3.
 
“Calculation Date” means, with respect to each Foreign Currency, the last day of
each calendar month (or, if such day is not a Euro-Currency Business Day, the
next succeeding Euro-Currency Business Day), provided that the second
Euro-Currency Business Day preceding any Borrowing of Foreign Currency Loans
shall also be a “Calculation Date” with respect to the Foreign Currency to be
borrowed on such date.
 
3

--------------------------------------------------------------------------------


 
“Commitment” means, as to any Bank, the obligation of such Bank to make Loans to
the Borrowers hereunder and to acquire participations in Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Bank’s name under the column “Commitment” on Schedule I,
and with respect to any Bank that becomes a party to this Agreement pursuant to
Section 9.6(c), the amount of the Commitment thereby assumed by such Bank, in
each case as such amount may from time to time be reduced pursuant to Sections
2.9, 2.10 and 9.6(c) or increased pursuant to Section 9.6(c).
 
“Commitment Fee Rate” has the meaning set forth in Section 2.7(f).
 
“Committed Loan” means a loan made by a Bank pursuant to Section 2.1(a) or (b).
 
“Consolidated Debt” means, at any date, without duplication, the sum of (i) all
amounts which would be set forth opposite the captions “Loans payable” and
“Long-term debt” on a balance sheet of IR Parent and its Consolidated
Subsidiaries as of such date prepared in accordance with generally accepted
accounting principles consistent with those utilized in preparing the audited
balance sheet of IR Parent and its Consolidated Subsidiaries referred to in
Section 4.4(a) hereof, (ii) capitalized lease obligations of IR Parent and its
Consolidated Subsidiaries and (iii) the higher of the voluntary or involuntary
liquidation value of any preferred stock (other than auction-rate preferred
stock the higher of the voluntary or involuntary liquidation value of which does
not in the aggregate exceed $100,000,000) of a Consolidated Subsidiary held on
such date by a Person other than IR Parent or a wholly-owned Consolidated
Subsidiary, but in any event excluding subordinated debentures issued by IR
Parent to one or more Delaware statutory business trusts and purchased by such
trusts with the proceeds of the issuance of trust preferred securities (the
“Equity-Linked Subordinated Debentures”). The foregoing definition is based on
the understanding of the parties that the obligations covered by clauses (i) and
(ii) above are co-extensive in all material respects with the obligations
covered by the definition of Debt herein, and the reference to specific balance
sheet captions is for the purpose of affording both greater simplicity and
greater certainty in determining compliance with the provisions of Section 5.5.
If the foregoing assumption is at some future time determined not to be correct,
and if the Administrative Agent notifies IR Parent that the Required Banks wish
to amend the foregoing definition to include an obligation covered by the
definition of Debt (or if IR Parent notifies the Administrative Agent that IR
Parent wishes to amend the foregoing definition to exclude an obligation not
covered by the definition of Debt), then IR Parent’s compliance with Section 5.5
shall be determined by including in (or excluding from, as the case may be)
Consolidated Debt the consolidated amount, determined in accordance with
generally accepted accounting principles, of the obligation in question until
either such notice is withdrawn or this definition is amended in a manner
satisfactory to IR Parent and the Required Banks.
 
“Consolidated Net Worth” means, in accordance with Section 1.2, at any date the
consolidated stockholders’ equity of IR Parent and its Consolidated
Subsidiaries, exclusive of adjustments resulting from any accumulated other
comprehensive income, any impairment of tangible assets, or any non-cash
charges, but including the amount shown on the balance sheet of IR Parent as of
such date in respect of any Equity-Linked Subordinated Debentures (as such term
is defined in the definition of Consolidated Debt).
 
4

--------------------------------------------------------------------------------


 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of IR Parent in its
consolidated financial statements if such statements were prepared as of such
date.
 
“Cross Default” means a provision governing Debt of either Borrower to the
effect that the holder of such Debt (or any representative of such holder) shall
have the right, upon the giving of any notice and the lapse of any time
specified in the instruments governing such Debt, to accelerate the maturity of
such Debt by reason of (i) an event or condition which permits acceleration of
the maturity of Material Debt of either Borrower or of a Subsidiary or (ii) the
failure to pay when due any amount of Material Debt of either Borrower or of a
Subsidiary, in either case whether or not upon the giving of notice and the
lapse of any time (including the lapse of any applicable grace period) specified
in the instruments governing such other Debt.
 
“Current Board” has the meaning set forth in Section 6.1(j).
 
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property (but not
services), except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee that are capitalized in
accordance with generally accepted accounting principles and (v) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person; provided that “Debt” shall include at any date only
such obligations and such Debt of others to the extent such obligations and such
Debt of others is reflected as a liability in the consolidated balance sheet of
IR Parent and its Consolidated Subsidiaries as of such date (or would be so
reflected if such a balance sheet were prepared as of such date).
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Disbursement Date” has the meaning set forth in Section 2.18(e).
 
“Documentation Agents” means Bank of America, N.A., Deutsche Bank Securities
Inc., The Bank of Tokyo Mitsubishi, Ltd., New York Branch, BNP Paribas and
William Street LLC, each in its capacity as documentation agent hereunder, and
its successors in such capacity, and “Documentation Agent” means any of the
foregoing.
 
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in a Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent on the basis of the Exchange Rate, as described in
Section 1.4, for the purchase of Dollars with such Foreign Currency on the most
recent Calculation Date for such Foreign Currency.
 
“Dollars” and “$” mean dollars in lawful currency of the United States.
 
5

--------------------------------------------------------------------------------


 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
“Domestic Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) and/or one or more other offices, branches or Affiliates as such Bank
may hereafter designate as its Domestic Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means IR Parent and all trades or businesses (whether or not
incorporated) that, together, are treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, are treated
as a single employer under Section 414 of the Internal Revenue Code.
 
“Euro-Currency Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London and on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (TARGET) (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in euros.
 
“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Euro-Currency Lending Office by notice to the
Borrower and the Administrative Agent.
 
“Euro-Currency Loan” means a Committed Loan denominated in Dollars, English
pounds sterling or euros to be made by a Bank as a Euro-Currency Loan in
accordance with the applicable Notice of Committed Borrowing.
 
6

--------------------------------------------------------------------------------


 
“Euro-Currency Margin” has the meaning set forth in Section 2.7(f).
 
“Euro-Currency Reserve Percentage” has the meaning set forth in Section 2.7(b).
 
“Euro Loans” has the meaning set forth in Section 2.1(b).
 
“Event of Default” has the meaning set forth in Section 6.1.
 
“Exchange Rate” means, as to any currency on a particular date, the rate at
which such currency may be exchanged into Dollars or the relevant Foreign
Currency in London on a spot basis, as set forth on Reuters World Spots Page
applicable to such currency as reasonably determined by the Administrative
Agent. In the event that such rate does not appear on any Reuters display page,
the Exchange Rate with respect to such currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers or, in the absence of
such agreement, such Exchange Rate shall instead be determined by reference to
the Administrative Agent’s spot rate of exchange quoted to prime banks in the
interbank market where its foreign currency exchange operations in respect of
the relevant Foreign Currency are then being conducted, at or about noon, local
time, at such date for the purchase of Dollars with such Foreign Currency (or
such Foreign Currency with Dollars, as applicable), for delivery on a spot
basis; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted and no other methods for determining
the Exchange Rate can be determined as set forth above, the Administrative Agent
may use any reasonable method it deems applicable to determine such rate, and
such determination shall be conclusive absent manifest error.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Bank or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or the jurisdiction in which the applicable Borrower is
located or any similar tax imposed by any other jurisdiction in which such
recipient is located and (c) in the case of a Foreign Bank, any withholding tax
that is imposed on amounts payable to such Foreign Bank at the time such Foreign
Bank becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Bank’s failure to comply with Section 2.15(e),
except to the extent that such Foreign Bank (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.15(a).
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A., on such day on
such transactions as determined by the Administrative Agent.
 
7

--------------------------------------------------------------------------------


 
“Fee Letters” means the fee letter dated as of May 16, 2008, among the
Borrowers, the Administrative Agent and J.P. Morgan Securities Inc. and the fee
letter dated as of May 16, 2008, among the Borrowers and Citigroup Global
Markets Inc.
 
“Fixed Rate Loans” means Euro-Currency Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.1) or any combination of the foregoing.
 
“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which the applicable Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Currency” means English pounds sterling or euros.
 
“Foreign Currency Equivalent” at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Foreign
Currencies as determined by the Administrative Agent at such time on the basis
of the Exchange Rate for the purchase of such Foreign Currency or Foreign
Currencies with Dollars on the date of determination thereof.
 
“Foreign Currency Loans” means Loans denominated in a Foreign Currency.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantors” means (a) with respect to the Obligations of IR Parent, IR Global
and (b) with respect to the Obligations of IR Global and any Additional
Borrowers, IR Parent.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning set forth in Section 9.3(b).
 
“Index” means the average of the Markit CDX.NA.IG Series 10 or any successor
series (3 Year Period) for the preceding 30 business days (for purposes of this
definition, “business days” means days in respect of which the Securities
Industry and Financial Markets Association declares the U.S. fixed income market
to be open) as available to the applicable office of the Administrative Agent or
for the number of business days for which the then current Markit CDX.NA.IG is
in effect, if such number of business days is fewer than 30 business days.
 
“Interest Period” means: (1) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months, thereafter, as the applicable Borrower may elect in the applicable
Notice of Borrowing; provided that:
 
8

--------------------------------------------------------------------------------


 
(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
 
(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and
 
(c) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date.
 
(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 90 days thereafter; provided that:
 
(a) any Interest Period that would otherwise end on a day that is not a Domestic
Business Day shall be extended to the next succeeding Domestic Business Day; and
 
(b) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date.
 
(3) with respect to each Money Market LIBOR Borrowing, the period commencing on
the date of such Borrowing and ending seven days or one, two, three, six, nine
or twelve months thereafter as the applicable Borrower may elect in accordance
with Section 2.3; provided that:
 
(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
 
(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and
 
(c) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date.
 
(4) with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter as the applicable Borrower may elect in accordance with Section 2.3;
provided that:
 
9

--------------------------------------------------------------------------------


 
(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day; and
 
(b) no Interest Period shall end after the Termination Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“IR” has the meaning set forth in the definition of “2004 5-Year Existing Credit
Agreement”.
 
“IR Global” has the meaning set forth in the preamble.
 
“IR Parent” has the meaning set forth in the preamble.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Bank selected by
the applicable Borrower that agrees to act in such capacity, in such Bank’s
capacity as the issuer of Letters of Credit hereunder, and such Bank’s
successors in such capacity.
 
“JPMorgan Fee Letter” has the meaning set forth in Section 2.8(b).
 
“Judgment Currency” has the meaning set forth in Section 9.12.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers or any Additional Borrower at such time. The LC Exposure of any Bank
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Letters of Credit may be denominated in Dollars, euros or English pounds
sterling.
 
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.3.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, each Borrower and its Subsidiaries shall be deemed
to own subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan” means a Base Rate Loan, a Euro-Currency Loan or a Money Market Loan and
“Loans” means Base Rate Loans, Euro-Currency Loans, Money Market Loans or any
combination of the foregoing.
 
10

--------------------------------------------------------------------------------


 
“Loan Documents” means, collectively, this Agreement, any Notes and any
Additional Borrower Agreements.
 
“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).
 
“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations or property of IR Parent and its
Consolidated Subsidiaries, considered as a whole.
 
“Material Debt” means (i) any Public Debt and (ii) any Debt of the Borrowers and
of their respective Subsidiaries, arising in one or more related or unrelated
transactions after the date hereof, in an aggregate principal amount exceeding
$100,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in an amount which, if the Plan then terminated, would have a
Material Adverse Effect, taking into account all members of the ERISA Group.
 
“Material Subsidiary” means (i) Schlage Lock Company LLC, a Delaware limited
liability company, Hussmann International, Inc., a Delaware corporation, Thermo
King Corporation, a Delaware corporation, and their respective successors and
assigns, (ii) at any date, any other Restricted Subsidiary that on such date is
encompassed by the definition of a “significant subsidiary” contained as of the
date hereof in Regulation S-X of the Securities and Exchange Commission and
(iii) any Additional Borrower.
 
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).
 
“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.
 
“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Money Market Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Bank may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Money Market Lending Offices for its Money Market LIBOR Loans, on the one hand,
and its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
 
“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.1(ii)).
 
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
 
“Money Market Margin” has the meaning set forth in Section 2.3(d).
 
11

--------------------------------------------------------------------------------


 
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.
 
“Money Market Quote Request” has the meaning set forth in Section 2.3(b).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means, on any specified property, any mortgage, lien, pledge, charge
or other security interest or encumbrance of any kind in respect of such
property.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.
 
“Notes” means promissory notes of the Borrowers, substantially in the form of
Exhibit A hereto, evidencing the obligation of the applicable Borrower to repay
the Loans, and “Note” means any one of such promissory notes issued hereunder.
 
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2) or a Notice of Money Market Borrowing (as defined in
Section 2.3(f)).
 
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to each Borrower or any Additional
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans, the Letters of Credit and all other
obligations and liabilities of each Borrower or any Additional Borrower to the
Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any Note or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Bank that are required to be paid
by each Borrower pursuant hereto) or otherwise.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Parent” means, with respect to any Bank, any Person controlling such Bank.
 
“Participant” has the meaning set forth in Section 9.6(b).
 
“Patriot Act” has the meaning set forth in Section 9.17.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
12

--------------------------------------------------------------------------------


 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any U.S. office of any commercial bank that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
 
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.
 
“Prime Rate” means that rate of interest from time to time announced by JPMorgan
Chase Bank, N.A. at its principal office, presently located at 270 Park Avenue,
New York, New York 10017, as its prime rate.
 
“Principal Property” means any manufacturing plant or other manufacturing
facility of each Borrower or any Restricted Subsidiary, as the case may be,
which plant or facility is located within the United States of America, except
any such plant or facility that the either Borrower’s board of directors by
resolution declares is not of material importance to the total business
conducted by such Borrower and its Restricted Subsidiaries.
 
“Process Agent” has the meaning set forth in Section 9.8.
 
13

--------------------------------------------------------------------------------


 
“Protesting Bank” has the meaning set forth in Section 2.16(b).
 
“Public Debt” means any publicly traded notes, bonds, debentures or similar
indebtedness set forth in (a) IR Parent’s Form 10-K for the most recently ended
fiscal year or (b) any filings by IR Parent on Form 10-Q or Form 8-K made after
the end of the most recently ended fiscal year.
 
“Ratings” means the ratings of Moody’s and S&P applicable to IR Parent’s
long-term senior unsecured debt.
 
“Refunding Borrowing” means a Committed Borrowing which, after application of
the proceeds thereof, results in no net increase in the outstanding principal
amount of Committed Loans made by any Bank.
 
“Register” has the meaning set forth in Section 9.6(g).
 
“Regulation T” means Regulation T of the Board, as in effect from time to time.
 
“Regulation U” means Regulation U of the Board, as in effect from time to time.
 
“Regulation X” means Regulation X of the Board, as in effect from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Banks” means at any time Banks having at least a majority of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Loans evidencing at least a majority of the aggregate unpaid
principal amount of the Loans.
 
“Reset Date” shall have the meaning set forth in Section 1.4.
 
“Restricted Subsidiary” means any Subsidiary, excluding any Subsidiary the
greater part of the operating assets of which are located or the principal
business of which is carried on outside of the United States of America.
 
“Revolving Exposure” means, at any time, the aggregate principal amount of Loans
then outstanding together with the aggregate amount of LC Exposure at such time.
The amount of Revolving Exposure, at any time, shall not exceed the amount of
total Commitments at such time.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Sale and Leaseback Transaction” means an arrangement with any Person for the
leasing by either Borrower or a Restricted Subsidiary (except for temporary
leases for a term of not more than three years and, in the case of a Restricted
Subsidiary, a lease to either Borrower or another Restricted Subsidiary) of any
Principal Property (whether now owned or hereafter acquired), which Principal
Property has been or is to be sold or transferred by such Borrower or such
Restricted Subsidiary to such Person.
 
14

--------------------------------------------------------------------------------


 
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by IR Parent or by IR Global, as applicable.
 
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the Banks hereunder, and its successors in such capacity.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means the third anniversary of the Effective Date or, if such
day is not a Euro-Currency Business Day, the next preceding Euro-Currency
Business Day.
 
“Unfunded Liabilities” means, with respect to any Plan during the term of this
Agreement, the amount (if any) by which (i) the present value of all accrued
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits (excluding any accrued but unpaid contributions), all
determined on the basis of a Plan termination as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
SECTION 1.2.  Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by IR Parent’s independent public
accountants) with the most recent audited consolidated financial statements of
IR Parent and its Consolidated Subsidiaries delivered to the Banks; provided
that, (x) if the Borrowers notify the Administrative Agent that the Borrowers
wish to amend any covenant in Article V to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Borrowers that the Required Banks wish
to amend Article V for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers
and the Required Banks, and (y) for purposes of determining Consolidated Net
Worth, generally accepted accounting principles as in effect at the time of and
as used to prepare the financial statements referred to in Section 4.4(a) hereof
shall be used for such determination, notwithstanding any change in such
generally accepted accounting principles after the date of such financial
statements, provided that Consolidated Net Worth shall be determined excluding
the effect of goodwill impairment charges, net of taxes, to the extent that such
effect would not otherwise have been included in such determination but for the
application of FAS 142.
 
15

--------------------------------------------------------------------------------


 
SECTION 1.3.  Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to either Borrower or any Additional
Borrower pursuant to Article II on a single date and for a single Interest
Period. Borrowings are classified for purposes of this Agreement either by
reference to the pricing of Loans comprising such Borrowing (e.g, a
“Euro-Currency Borrowing” is a Borrowing comprised of Euro-Currency Loans) or by
reference to the provisions of Article II under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.1 in
which all Banks participate in proportion to their Commitments, while a “Money
Market Borrowing” is a Borrowing under Section 2.3 in which the Bank
participants are determined on the basis of their bids in accordance therewith).
 
SECTION 1.4.  Exchange Rates; Reset Dates. (a)  At approximately 10:00 A.M., New
York City time, or as close to such time as is reasonably practicable, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date with respect to each Foreign Currency in which any
outstanding Loan, any outstanding Letter of Credit or any unreimbursed
LC Disbursement is denominated and (ii) give notice thereof to the Banks and the
Borrowers. The Exchange Rates so determined shall become effective on the first
Euro-Currency Business Day immediately following the relevant Calculation Date
(a “Reset Date”), shall remain effective until the next succeeding Reset Date
and shall for all purposes of this Agreement (other than converting into Dollars
under Section 2.18(d), (e), (h), (i) and (j) the obligations of the Borrowers
and the Additional Borrowers and the Banks in respect of LC Disbursements that
have not been reimbursed when due) be the Exchange Rates employed in converting
any amounts between the applicable currencies.
 
(b) At approximately 10:00 A.M., New York City time, or as close to such time as
is reasonably practicable, on each Reset Date, the Administrative Agent shall
(i) determine the aggregate amount of the Dollar Equivalents of (A) the
principal amounts of the Foreign Currency Loans then outstanding (after giving
effect to any Foreign Currency Loans made or repaid on such date) and (B) the LC
Exposure on such date (after giving effect to any Letters of Credit denominated
in a Foreign Currency issued, renewed or terminated or requested to be issued,
renewed or terminated on such date) and (ii) notify the Borrowers of the results
of such determination.
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.1.  Commitments to Lend. (a)  During the Availability Period, each
Bank severally agrees, on the terms and conditions set forth in this Agreement,
to make loans in Dollars to the Borrowers or any Additional Borrower pursuant to
this Section from time to time in amounts such that the Dollar Equivalent of the
Revolving Exposure by such Bank at any one time outstanding shall not exceed the
amount of its Commitment. Each Borrowing under this Section shall be in an
aggregate principal amount of $10,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.2(b)) and shall be made from the several Banks ratably
in proportion to their respective Available Commitments. Within the foregoing
limits, each Borrower or any Additional Borrower may borrow under this Section,
repay, or to the extent permitted by Section 2.11, prepay Loans and reborrow at
any time during the Availability Period under this Section.
 
16

--------------------------------------------------------------------------------


 
(b) During the Availability Period, each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans in English pounds sterling
or euros (“Euro Loans”) to the Borrowers or any Additional Borrower pursuant to
this Section from time to time in amounts such that (i) the Dollar Equivalent of
the aggregate principal amount of Committed Loans by such Bank at any one time
outstanding shall not exceed the amount of its Commitment and (ii) the Dollar
Equivalent of the Revolving Exposure by such Bank at any one time outstanding
shall not exceed the amount of its Commitment. All Euro Loans shall be
Euro-Currency Loans. Each Borrowing under this Section shall be in an aggregate
principal amount of the Foreign Currency Equivalent of $10,000,000 or any larger
multiple of the Foreign Currency Equivalent of $1,000,000 (except that any such
Borrowing may be in the aggregate amount available in accordance with
Section 3.2(b)) and shall be made from the several Banks ratably in proportion
to their respective Available Commitments. Within the foregoing limits, the
Borrowers or any Additional Borrower may borrow under this Section, repay, or to
the extent permitted by Section 2.11, prepay Loans and reborrow at any time
during the Availability Period under this Section. It is expressly understood
and agreed among the parties hereto that any and all Euro Loan Borrowings made
pursuant to Section 2.1(b) hereof shall constitute utilizations of the Banks’
Commitments hereunder and shall reduce the Available Commitment of the Banks
accordingly.
 
SECTION 2.2.  Notice of Committed Borrowings. Each Borrower or any Additional
Borrower, as applicable, shall give the Administrative Agent notice (a “Notice
of Committed Borrowing”) (x) at its New York address not later than 11:00 A.M.
(New York City time) on the date of each Base Rate Borrowing, (y) at its New
York address not later than 11:00 A.M. (New York City time) on the third
Euro-Currency Business Day before each Euro-Currency Borrowing denominated in
Dollars, and (z) in the case of Euro Loans, at its London address not later than
10:00 A.M. (London time) on the date of each such Euro-Currency Borrowing
denominated in euros or English pounds sterling, specifying:


(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Currency Business Day in the case of a
Euro-Currency Borrowing,
 
(b) the aggregate amount of such Borrowing and whether such Borrowing is to be
denominated in Dollars, English pounds sterling or in euros,
 
(c) in the case of Loans to be made in Dollars, whether the Loans comprising
such Borrowing are to be Base Rate Loans or Euro-Currency Loans, and
 
(d) in the case of a Fixed Rate Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.
 
If no election as to the pricing of Loans comprising the Borrowing is specified,
then the requested Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
17

--------------------------------------------------------------------------------


 
SECTION 2.3.  Money Market Borrowings. (a) The Money Market Option. In addition
to Committed Borrowings pursuant to Section 2.1, each Borrower may, as set forth
in this Section, request that the Banks, during the Availability Period, make
offers to make Money Market Loans to such Borrower. The Banks may, but shall
have no obligation to, make such offers and each Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.
Each Borrower may request that the Banks make Money Market Loans denominated in
Dollars or in any Foreign Currency; provided, however, that at no time may a
Borrower request that the Banks make Money Market Loans so as to cause the
amount of the Revolving Exposure to exceed the amount of the total Commitments.
 
(b) Money Market Quote Request. When a Borrower wishes to request offers to make
Money Market Loans under this Section, it shall transmit to the Administrative
Agent by facsimile or electronic transmission a Money Market Quote Request
substantially in the form of Exhibit B hereto (a “Money Market Quote Request”)
so as to be received no later than 11:00 A.M. (New York City time) at the
Administrative Agent’s New York facsimile number, and, in the case of Money
Market Loans to be denominated in a Foreign Currency, so as to be received no
later than 11:00 A.M. (London time) at the Administrative Agent’s London
facsimile number on (x) the fourth Euro-Currency Business Day prior to the date
of Borrowing proposed therein, in the case of a LIBOR Auction or (y) the
Domestic Business Day next preceding the date of Borrowing proposed therein, in
the case of an Absolute Rate Auction (or, in either case, such other time or
date as the applicable Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Banks, which date is not later than the
date of the Money Market Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective) specifying:
 
(i) the proposed date of Borrowing, which shall be a Euro-Currency Business Day
in the case of a LIBOR Auction or an Absolute Rate Auction to be denominated in
a Foreign Currency or a Domestic Business Day in the case of an Absolute Rate
Auction to be denominated in Dollars,
 
(ii) the aggregate amount of such Borrowing, which shall be subject to the
provisions of Section 2.3(a) and shall be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency) or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency),
 
(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,
 
(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate; and
 
(v) the Applicable Currency in which the proposed Borrowing is to be
denominated.
 
18

--------------------------------------------------------------------------------


 
Each Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Currency Business Days (or such other
number of days as the applicable Borrower and the Administrative Agent may
agree) of any other Money Market Quote Request.
 
(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by facsimile or
electronic transmission an invitation for Money Market Quotes substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
applicable Borrower to each Bank to submit Money Market Quotes offering to make
the Money Market Loans to which such Money Market Quote Request relates in
accordance with this Section.
 
(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile or electronic transmission at its offices
specified in or pursuant to Section 9.1 not later than (x) 9:30 A.M. (New York
City time or London time, as applicable) on the third Euro-Currency Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or
(y) 9:30 A.M. (New York City time or London time, as applicable) on the first
Euro-Currency Business Day prior to the proposed date of Borrowing, in the case
of an Absolute Rate Auction (or, in either case, such other time or date as the
applicable Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Money Market
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Money Market Quotes submitted by
the Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the applicable Borrower of the
terms of the offer or offers contained therein not later than 15 minutes prior
to the deadline for the other Banks. Subject to Articles III and VI, any Money
Market Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the applicable Borrower.
 
(ii) Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:
 
(A) the proposed date of Borrowing,
 
(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency) or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency), (y) may not exceed the principal amount of Money Market Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Bank may be accepted,
 
19

--------------------------------------------------------------------------------


 
(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,
 
(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and
 
(E) the identity of the quoting Bank.
 
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
 
(iii) Any Money Market Quote shall be disregarded if it:
 
(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii);
 
(B) contains qualifying, conditional or similar language;
 
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or
 
(D) arrives after the time set forth in subsection (d)(i).
 
(e) Notice to Borrower. The Administrative Agent shall promptly notify the
applicable Borrower of the terms (x) of any Money Market Quote submitted by a
Bank that is in accordance with subsection (d) and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the applicable Borrower shall specify (A) the
aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (B) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.
 
(f) Acceptance and Notice by Borrower. Not later than 11:30 A.M. (New York City
time or London time, as applicable) on (x) the third Euro-Currency Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction, or
(y) the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the applicable Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks, which date shall not be later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective), the applicable Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
applicable Borrower may accept any Money Market Quote in whole or in part;
provided that:
 
20

--------------------------------------------------------------------------------


 
(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request,
 
(ii) the principal amount of each Money Market Borrowing must be $10,000,000 (or
the Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency) or a larger multiple of $1,000,000 (or the
Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency),
 
(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and
 
(iv) neither Borrower may accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement (including the requirements of the third sentence of Section 2.3(a)).
 
(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $1,000,000 (or the Foreign Currency Equivalent thereof, in the
case of Money Market Loans to be denominated in a Foreign Currency), as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Money Market Loans shall be conclusive in the absence of manifest
error.
 
SECTION 2.4.  Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the applicable Borrower
or Additional Borrower, as the case may be. Each Bank at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Bank to make
such Loan (subject to the provision by such branch or Affiliate, prior to such
branch or Affiliate receiving any payments pursuant to the Loan Documents, of
(i) any documentation required pursuant to Section 2.15 and (ii) two duly
completed copies of United States Internal Revenue Service Form W-9, W-8BEN,
W-8ECI or W-8IMY (or a successor form), as applicable, certifying that, if
payments under the Loan Documents were paid to such branch or Affiliate by a
U.S. Borrower, such branch or Affiliate would be entitled to receive payments
under the Loan Documents without deduction or withholding of any United States
tax); provided that any exercise of such option shall not affect the obligation
of the applicable Borrower or the applicable Additional Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
21

--------------------------------------------------------------------------------


 
(b) Not later than 12:30 p.m. (New York City time or London time, as applicable)
on the date of each Borrowing, each Bank participating therein shall (except as
provided in subsection (c) of this Section) make available its share of such
Borrowing, in Federal or other funds immediately available in New York City or
in London, as applicable, to the Administrative Agent at its address specified
in or pursuant to Section 9.1 (or, in the case of any Borrowing denominated in a
Foreign Currency, at such other address as the Administrative Agent may specify
from time to time by written notice to the applicable Borrower and the Banks).
Unless the Administrative Agent determines that any applicable condition
specified in Article III has not been satisfied, the Administrative Agent will
make the funds so received from the Banks available in like funds to the
applicable Borrower or the applicable Additional Borrower, as the case may be,
at the Administrative Agent’s aforesaid address. If any Bank makes a new Loan
hereunder on a day on which the applicable Borrower or the applicable Additional
Borrower, as the case may be, is to repay all or any part of an outstanding Loan
from such Bank, such Bank shall apply the proceeds of its new Loan to make such
repayment and only an amount equal to the difference (if any) between the amount
being borrowed and the amount being repaid shall be made available by such Bank
to the Administrative Agent as provided in subsection (b), or remitted by the
applicable Borrower or the applicable Additional Borrower to the Administrative
Agent as provided in Section 2.12, as the case may be.
 
(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date (or, if a Base Rate Borrowing, the time) of any Borrowing that such
Bank will not make available to the Administrative Agent such Bank’s share of
such Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.4 and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
or the applicable Additional Borrower, as the case may be, on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and such Borrower or
such Additional Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower or
such Additional Borrower until the date such amount is repaid to the
Administrative Agent, at a rate per annum equal to (i) in the case of amounts
denominated in Dollars, the daily average Federal Funds Rate, and (ii) in the
case of amounts denominated in a Foreign Currency, the daily average cost of
funding such amount (as reasonably determined by the Administrative Agent). A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement.
 
SECTION 2.5.  Evidence of Debt. (a) Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing indebtedness of each
Borrower and any Additional Borrower to such Bank resulting from the Loans of
such Bank from time to time, including the amounts of principal and interest
payable and paid to such Bank from time to time under this Agreement.
 
22

--------------------------------------------------------------------------------


 
(b) The Administrative Agent shall maintain the Register pursuant to subsection
9.6(g), and a subaccount therein for each Bank, in which shall be recorded
(i) the amount of each Loan made hereunder and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower and any Additional Borrower to each
Bank hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from each Borrower and any Additional Borrower
and each Bank’s share thereof.
 
(c) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
Borrower and any Additional Borrower therein recorded; provided, however, that
the failure of any Bank or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of each Borrower or any Additional Borrower to repay (with applicable
interest) any Loans made to such Borrower or such Additional Borrower by such
Bank in accordance with the terms of this Agreement.
 
(d) Each Borrower and each Additional Borrower agrees that, upon the request to
the Administrative Agent by any Bank, such Borrower or such Additional Borrower
will execute and deliver to such Bank a single Note of such Borrower or such
Additional Borrower, as the case may be, evidencing any Loans of such Bank.
 
SECTION 2.6.  Maturity of Loans. Each Loan included in any Borrowing shall
mature, and the principal amount thereof shall be due and payable, on the
Termination Date.
 
SECTION 2.7.  Interest Rates. (f) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the Base Rate
for such day plus the applicable Base Rate Margin. Such interest shall be
payable quarterly in arrears on the last Domestic Business Day of each calendar
quarter ending on March 31, June 30, September 30 and December 31 of each year
and upon the date of termination of the Commitments in their entirety. The Base
Rate Margin will be (i) initially determined for any Base Rate Loan on the same
date as the relevant Notice of Borrowing for such Base Rate Loan and (ii) reset
on the first Domestic Business Day of each calendar quarter ending on March 31,
June 30, September 30 and December 31 of each year. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.
 
(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Euro-Currency Margin plus the applicable Adjusted London
Interbank Offered Rate. Such interest shall be payable for each Interest Period
on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof. The
Euro-Currency Margin (as set forth in Section 2.7(f)) shall be a rate per annum
expressed as a percentage of the Index. The Euro-Currency Margin will be
(i) initially determined (A) for any Euro-Currency Loan denominated in Dollars,
two Euro-Currency Business Days prior to the date of such Euro-Currency Loan and
(B) for any Euro-Currency Loan denominated in a Foreign Currency, one
Euro-Currency Business Day prior to the date of such Euro-Currency Loan and
(ii)(A) in the case of any Euro-Currency Loans with an Interest Period of three
months or less, reset at the beginning of each successive Interest Period for
such Euro-Currency Loan and (B) in the case of any Euro-Currency Loans with an
Interest Period greater than three months, reset at the end of each successive
three-month period. Notwithstanding the foregoing, in no case shall the
applicable Euro-Currency Margin for any Euro-Currency Loan be less than 0.500%.
Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the sum of the Euro-Currency Margin plus the
Adjusted London Interbank Offered Rate applicable to such Loan.
 
23

--------------------------------------------------------------------------------


 
The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.0 minus the Euro-Currency Reserve
Percentage.
 
The “London Interbank Offered Rate” applicable to any Euro-Currency Borrowing
for any Interest Period means the rate appearing on the relevant page of the
Reuters screen (or on any successor or substitute page of such service, or any
successor to or substitute for such service, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to deposits in the Applicable Currency in the London interbank
market) at approximately 11:00 A.M., London time, (a) in the case of Borrowings
denominated in Dollars, two Euro-Currency Business Days prior to the
commencement of such Interest Period, and (b) in the case of Borrowings
denominated in English pounds sterling, on the same Euro-Currency Business Day
as the commencement of such Interest Period, in each case, as the rate for
deposits in the Applicable Currency with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, and, in any event, in the case of euro-denominated Loans, then the
“London Interbank Offered Rate” with respect to such Interest Period shall be
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
deposits of $5,000,000 (or the Foreign Currency Equivalent thereof, in the case
of a Foreign Currency) and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M., London time, (i) in the case of Borrowings denominated in Dollars,
two Euro-Currency Business Days prior to the commencement of such Interest
Period and (ii) in the case of Borrowings denominated in a Foreign Currency, on
the same Euro-Currency Business Day as the commencement of such Interest Period.
 
“Euro-Currency Reserve Percentage” means for any day as applied to a
Euro-Currency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Currency Reserve Percentage. The Banks acknowledge and agree that the
Euro-Currency Reserve Percentage on the date hereof is 0%.
 
24

--------------------------------------------------------------------------------


 
(c) If the Index is unavailable, IR Parent and the Banks will negotiate in good
faith to agree on an alternative method for establishing the applicable
Euro-Currency Margin. Until the earlier of (i) the time at which such an
alternative method is agreed upon or (ii) thirty days after the date on which
the Index became unavailable (such thirty-day period, the “Negotiation Period”),
the interest payable per annum will be (A) in the case of Base Rate Loans, the
Base Rate plus the applicable Base Rate Margin (based upon the applicable
Euro-Currency Margin calculated using the last available quote of the Index) and
(B) in the case of Euro-Currency Loan, at the option of the applicable Borrower,
either (I) the applicable Adjusted London Interbank Offered Rate plus the
applicable Euro-Currency Margin calculated using the last available quote of the
Index or (II) the Base Rate plus the applicable Base Rate Margin (based upon the
applicable Euro-Currency Margin calculated using the last available quote of the
Index), in which case such Euro-Currency Loans will convert to Base Rate Loans.
If no such alternative method is agreed upon during the Negotiation Period,
Euro-Currency Loans will convert to Base Rate Loans and the interest rate per
annum will be the Base Rate for all Euro-Currency Loans and Base Rate Loans
outstanding under this Agreement. Euro-Currency Loans will convert, and the Base
Rate will become effective with respect to those Loans, on the first date after
the Negotiation Period on which the interest rate applicable to any such
Euro-Currency Loans rolls over or resets.
 
(d) Each Money Market LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the London Interbank Offered Rate for such
Interest Period (determined in accordance with Section 2.7(b) as if the related
Money Market LIBOR Borrowing were a Committed Euro-Currency Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Prime Rate for such day.
 
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrowers and the participating Banks of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.
 
25

--------------------------------------------------------------------------------


 
(f) Each of “Euro-Currency Margin” and the “Commitment Fee Rate” means, for any
day, the percentage set forth below in the column below such term and in the row
corresponding to the “Level” in effect for IR Parent on such day:



   
IR Parent Ratings
 
Applicable
   
Level
 
Moody’s
 
S&P
 
Euro-Currency Margin
 
Commitment Fee Rate
I
 
A2 (or higher)
 
A (or higher)
 
50% of Index
 
0.080%
II
 
A3
 
A-
 
55% of Index
 
0.100%
III
 
Baa1
 
BBB+
 
60% of Index
 
0.125%
IV
 
Baa2
 
BBB
 
100% of Index
 
0.150%
V
 
Baa3
 
BBB-
 
125% of Index
 
0.175%
VI
 
Lower
 
Lower
 
150% of Index
 
0.250%

 
; provided that, (i)  in the case of split Ratings from S&P and Moody’s, the
Rating to be used to determine the applicable Level shall be the higher of the
two Ratings, or if the Ratings differ by more than one Level as indicated above,
the Rating to be used to determine the applicable Level shall be the Rating one
below the higher of the two Ratings, (ii) if only one Rating exists, IR Parent
may have its debt rated by a substitute nationally-recognized rating agency
reasonably acceptable to the Administrative Agent; until the issuance of such
rating, the applicable Euro-Currency Margin and the Commitment Fee Rate shall be
determined by reference to the Level corresponding to the Rating that is one
Level lower than the Level corresponding to the available Rating, (iii) if no
Ratings exist, the applicable Level shall be Level VI, and (iv) if any Rating
shall be changed (other than as a result of a change in the rating system of the
applicable rating agency), such change shall be effective as of the date on
which it is first announced by the rating agency making such change. Each such
change in the applicable Euro-Currency Margin or the Commitment Fee Rate shall
apply to all outstanding Euro-Currency Loans and Base Rate Loans and to all
commitment fees accruing during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of any rating agency shall change,
the applicable Borrower and the Banks party hereto shall negotiate in good faith
to amend the references to specific Ratings in this subsection 2.7(f) to reflect
such changed rating system.
 
SECTION 2.8.  Fees. (a)  The Borrowers shall pay to the Administrative Agent for
the account of the Banks a commitment fee, which shall accrue at the applicable
Commitment Fee Rate, as set forth in Section 2.7(f), on the daily unused amount
of the Commitment of each Bank during the period from and including the date
hereof to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable quarterly in arrears on each March 31, June 30,
September 30 and December 31 of each year, commencing on the first such date to
occur after the date of this Agreement, and upon the date of termination of the
Commitments in their entirety. All commitment fees shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
26

--------------------------------------------------------------------------------


 
(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Bank a participation fee, payable in Dollars, with respect to its
participations in Letters of Credit, which shall accrue at the applicable
Euro-Currency Margin as set forth in Section 2.7(f) on the average daily amount
of the Dollar Equivalent of such Bank’s LC Exposure during the period from and
including the Effective Date to but excluding the later of the date on which
such Bank’s Commitment terminates and the date on which such Bank ceases to have
any LC Exposure. If the Index, which is used to calculate the applicable
Euro-Currency Margin, is unavailable, participation fees shall be equal to
(i) during the Negotiation Period, the applicable Euro-Currency Margin
calculated using the last available quote of the Index and (ii) in the event
that no alternative method for establishing the applicable Euro-Currency Margin
is agreed upon between IR Parent and the Banks, 2.000%. The Borrowers also agree
to pay to the Issuing Bank a fronting fee, which shall accrue at a rate of
0.125% per annum or such rate as shall be mutually agreed upon by the applicable
Borrower and the Issuing Bank on the daily aggregate amount of outstanding
Letters of Credit during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Domestic
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
SECTION 2.9.  Optional Termination or Reduction of Commitments. During the
Availability Period, the Borrowers may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which shall give prompt notice thereof
to each Bank), (i) terminate the Commitments at any time, if no Loans are
outstanding at such time or (ii) ratably reduce from time to time by a minimum
aggregate amount of $5,000,000 (or the Foreign Currency Equivalent thereof, in
the case of Euro Loans) or any multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Euro Loans) in excess thereof, the aggregate
amount of the Commitments; provided that any outstanding principal amount of
Loans that would exceed the aggregate amount of the Commitments after any such
reduction must be prepaid at the time of such reduction, together with any
related any amounts payable under Section 2.13 in connection therewith. Any
termination or reduction of the Commitments shall be permanent.
 
SECTION 2.10.  Mandatory Termination of Commitments; Mandatory Prepayments.
(a)  The Commitments shall terminate on the Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.
 
(b) If, on any day, the Dollar Equivalent of Revolving Exposure exceeds 105% of
the aggregate Commitments on such date, the Borrowers and any Additional
Borrowers shall, within five Euro-Currency Business Days, prepay sufficient
outstanding Loans in an aggregate principal amount (together with interest
accrued to the date of such prepayment on the principal so prepaid and any
amounts payable under Section 2.13 in connection therewith) such that, after
giving effect thereto, the Dollar Equivalent of Revolving Exposure does not
exceed the aggregate Commitments on such date.
 
27

--------------------------------------------------------------------------------


 
SECTION 2.11.  Optional Prepayments. (a) Each Borrower or any Additional
Borrower may (i) upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay any Base Rate Borrowing (or any Money Market
Borrowing bearing interest at the Base Rate pursuant to Section 8.1) and (ii)
upon at least three Euro-Currency Business Days’ notice to the Administrative
Agent, subject to Section 2.13, prepay any Euro-Currency Borrowing, in whole at
any time, or from time to time in part, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment and any
related any amounts payable under Section 2.13 in connection therewith; provided
that any such partial prepayment shall be in the amount of $5,000,000 (or the
Foreign Currency Equivalent thereof, in the case of Foreign Currency Loans) or
any multiple of $1,000,000 (or the Foreign Currency Equivalent thereof, in the
case of Foreign Currency Loans) in excess thereof. Each such optional prepayment
shall be applied to prepay ratably the Loans of the several Banks included in
such Borrowing.
 
(b) Except as provided in clause (i) of Section 2.11(a), any Borrower and any
Additional Borrowers may not prepay all or any portion of the principal amount
of any Money Market Loan prior to the maturity thereof.
 
(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the applicable Borrower or the applicable
Additional Borrower, as the case may be.
 
SECTION 2.12.  General Provisions as to Payments. (a)  Each Borrower and each
Additional Borrower, as applicable, shall make each payment required to be made
by it hereunder (whether of principal, interest on the Loans, fees or amounts
payable under Sections 2.13, 2.15, 2.17, 8.3 or 9.3, or otherwise) without
set-off, counterclaim or deduction of any kind (in each case, unless required by
law or otherwise by this Agreement), not later than 12:00 Noon (New York City
time) on the date when due, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its New York address referred to
in Section 9.1, except that payments pursuant to Sections 2.13, 2.15, 2.17, 8.3
or 9.3 shall be made directly to the Persons entitled thereto; provided that any
such payments made in respect of Euro Loans or other Loans denominated in a
Foreign Currency shall be made not later than 12:00 Noon (London time) on the
date when due, in funds immediately available in London in the applicable
Foreign Currency, to the Administrative Agent at its London address referred to
in Section 9.1, except that payments pursuant to Sections 2.13, 2.15, 2.17, 8.3
or 9.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent will promptly distribute to each Bank its ratable share of
each such payment received by the Administrative Agent for the account of the
Banks. Whenever any payment of principal of, or interest on, the Base Rate Loans
or of fees shall be due on a day which is not a Domestic Business Day, the date
for payment thereof shall be extended to the next succeeding Domestic Business
Day. Whenever any payment of principal of, or interest on, the Euro-Currency
Loans shall be due on a day which is not a Euro-Currency Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day unless such Euro-Currency Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Euro-Currency Business Day. Whenever any payment of principal of, or interest
on, the Money Market Loans shall be due on a day which is not a Euro-Currency
Business Day, the date for payment thereof shall be extended to the next
succeeding Euro-Currency Business Day, provided that in the case of Money Market
Loans denominated in Dollars, whenever any payment of principal of, or interest
on, such Dollar-denominated Money Market Loans shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.
 
28

--------------------------------------------------------------------------------


 
(b) Unless the Administrative Agent shall have received notice from the relvant
Borrower or the relevant Additional Borrower prior to the date on which any
payment is due to the Banks hereunder that such Borrower or such Additional
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower or such Additional Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
such Borrower or such Additional Borrower shall not have so made such payment,
each Bank shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the date such Bank
repays such amount to the Administrative Agent, at a rate per annum equal to
(i) in the case of amounts denominated in Dollars, the daily average Federal
Funds Rate, and (ii) in the case of amounts denominated in a Foreign Currency,
the daily average cost of funding such amount (as determined by the
Administrative Agent).
 
SECTION 2.13.  Funding Losses. If either Borrower or any Additional Borrower
makes any payment of principal with respect to any Fixed Rate Loan (pursuant to
Section 2.11, Article VI or VIII or otherwise, but not pursuant to Section 8.2)
on any day other than the last day of the Interest Period applicable thereto, if
either Borrower or any Additional Borrower fails to borrow any Fixed Rate Loans
after notice has been given to any Bank in accordance with Section 2.4(a) or
2.19 or if either Borrower or any Additional Borrower fails to prepay any Fixed
Rate Loans after notice has been given to any Bank in accordance with
Section 2.11(c), such Borrower or such Additional Borrower shall reimburse each
Bank within 30 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow or prepay, provided that such Bank shall
have delivered to such Borrower or such Additional Borrower a certificate
setting forth the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
 
SECTION 2.14.  Computation of Interest and Fees. Interest based on the Prime
Rate and interest and fees based on amounts denominated in English pounds
sterling hereunder shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and paid for the actual number of days elapsed (including
the first day but excluding the last day). Except as set forth in Section 2.8,
all other interest and fees shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day).
 
29

--------------------------------------------------------------------------------


 
SECTION 2.15.  Taxes.
 
(a) Any and all payments by or on account of any obligation of each Borrower and
each Additional Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if such
Borrower or such Additional Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
Administrative Agent or the applicable Bank receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower or
such Additional Borrower shall make such deductions and (iii) such Borrower or
such Additional Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. 
 
(b) In addition, each Borrower and each Additional Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c) Each Borrower and each Additional Borrower shall indemnify the
Administrative Agent and each Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Bank, as the case may be, on or with respect to
any payment by or on account of any obligation of such Borrower or such
Additional Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to either
Borrower or any Additional Borrower by a Bank or by the Administrative Agent, on
its own behalf or on behalf of any Bank, shall be conclusive absent manifest
error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by either Borrower or any Additional Borrower to a Governmental Authority, such
Borrower or such Additional Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e) Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable
Borrower or applicable Additional Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower or such Additional Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower or such Additional Borrower as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Foreign Bank has received written notice from such Borrower, such
Additional Borrower or the Administrative Agent, as the case may be, advising it
of the availability of such exemption or reduction and supplying all applicable
documentation. Prior to receiving any payments pursuant to the Loan Documents,
each Bank that provides Loans on the Closing Date shall provide two duly
completed copies of United States Internal Revenue Service Form W-9, W-8BEN,
W-8ECI or W-8IMY (or a successor form), as applicable, certifying that, if
payments under the Loan Documents were paid to such Bank by a U.S. Borrower,
such Bank would be entitled to receive payments under the Loan Documents without
deduction or withholding of any United States tax.
 
30

--------------------------------------------------------------------------------


 
(f) If the Administrative Agent or any Bank determines, in its sole, reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by either Borrower or any Additional Borrower or
with respect to which either Borrower or any Additional Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
such Borrower or such Additional Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower or such Additional
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such
Borrower or such Additional Borrower, upon the request of the Administrative
Agent or such Bank, agrees to repay the amount paid over to such Borrower or
such Additional Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such Bank
in the event the Administrative Agent or such Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Bank to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
either Borrower, any Additional Borrower or any other Person.
 
SECTION 2.16.  Additional Borrowers. (a)  On or after the Effective Date, the
Borrowers may designate any wholly-owned Subsidiary of IR Parent or any
wholly-owned Subsidiary of IR Global as an Additional Borrower by delivery to
the Administrative Agent, at least ten Domestic Business Days prior to such
designation, of (i) an Additional Borrower Agreement executed by such Subsidiary
and the Borrowers, substantially in the form of Exhibit H hereto (each, an
“Additional Borrower Agreement”) and (ii) a favorable written opinion (addressed
to the Administrative Agent and the Banks) of counsel of such Subsidiary or
Subsidiaries (which opinion shall be reasonably satisfactory to the
Administrative Agent). Upon delivery of the above-mentioned documents, such
Subsidiary shall for all purposes of this Agreement be an Additional Borrower
and a party to this Agreement. Promptly following receipt of any Additional
Borrower Agreement, the Administrative Agent shall send a copy thereof to each
Bank.
 
(b)  As soon as practicable after receiving notice from the Borrowers or the
Administrative Agent of the Borrowers’ intent to designate a Subsidiary as an
Additional Borrower, and in any event at least five Domestic Business Days prior
to the delivery of an executed Additional Borrower Agreement to the
Administrative Agent pursuant to Section 2.16(a), for an Additional Borrower
that is organized under the laws of a jurisdiction other than of the United
States, or a political subdivision thereof, or of Bermuda, any Bank that may not
legally lend to, establish credit for the account of and/or do any business
whatsoever with such Additional Borrower directly or through an Affiliate of
such Bank, as provided in Section 2.4(a), (a “Protesting Bank”) shall so notify
the Borrowers and the Administrative Agent in writing. With respect to each
Protesting Bank, the Borrowers shall, effective on or before the date that such
Additional Borrower shall have the right to borrow hereunder, either (i) notify
the Administrative Agent and such Protesting Bank that the Commitments of such
Protesting Bank shall be terminated; provided that such Protesting Bank shall
have received payment of an amount equal to the outstanding principal of its
Loans and/or unreimbursed Letters of Credit obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder,
(ii) substitute such Protesting Bank in accordance with the provisions of
Section 8.5 hereof or (iii) cancel the request to designate such Subsidiary as
an “Additional Borrower” hereunder.
 
31

--------------------------------------------------------------------------------


 
SECTION 2.17.  Additional Borrower Costs. (a)  If the cost to any Bank of making
or maintaining any Loan to an Additional Borrower is increased, or the amount of
any sum received or receivable by any Bank (or its Applicable Lending Office) is
reduced, by an amount deemed by such Bank to be material, by reason of the fact
that such Additional Borrower is organized under the laws of, or principally
conducts its business in, a jurisdiction or jurisdictions outside the United
States of America, the Borrowers and such Additional Borrower shall indemnify
such Bank for such increased cost or reduction within 30 days after demand by
such Bank (with a copy to the Administrative Agent). A certificate of such Bank
claiming compensation under this subsection (a) and setting forth the additional
amount or amounts to be paid to it hereunder, together with calculations in
reasonable detail supporting such amounts, shall be conclusive in the absence of
clearly demonstrable error. Except for increased costs or reductions in amounts
receivable required by applicable law or regulation in existence at the time
that an Additional Borrower joins this Agreement and notified to the Borrowers
at least two Domestic Business Days prior to the effectiveness of the
designation of the applicable Additional Borrower, no such compensation may be
claimed (i) in respect of any Committed Loan for any period prior to the date 60
days before the date of notice by such Bank to the Borrower of its intention to
make claims therefore or (ii) to the extent such Bank was aware of such cost or
reduction at the time the related Loan was made.
 
(b) Each Bank will promptly notify the Borrowers and the Administrative Agent of
any event of which it has knowledge that will entitle such Bank to additional
interest or payments pursuant to the foregoing subsection (a) and will designate
a different Applicable Lending Office, if, in the judgment of such Bank, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Bank.
 
SECTION 2.18.  Letters of Credit.
 
(a) General. Subject to the terms and conditions set forth herein, either
Borrower or any Additional Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by either Borrower
or any Additional Borrower to, or entered into by either Borrower or any
Additional Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
 
32

--------------------------------------------------------------------------------


 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), either Borrower or any Additional
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Domestic Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which the Letter of Credit shall be denominated, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, such Borrower or such Additional Borrower also shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit such Borrower or such Additional Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the Dollar Equivalent of the LC
Exposure shall not exceed $200,000,000 and (ii) the sum of the Dollar Equivalent
of the total Loans plus the Dollar Equivalent of the LC Exposure shall not
exceed the total Commitments. The Issuing Bank shall not issue, amend, renew or
extend a Letter of Credit if notice has been given to such Issuing Bank by the
Administrative Agent or the Required Banks that a Default or Event of Default
has occurred and is continuing. The Issuing Bank shall provide to the
Administrative Agent and, in turn, the Administrative Agent shall provide to the
Banks a monthly update, in accordance with customary practices, of total LC
Exposures, it being understood that the obligations of the Banks shall not be
subject to the receipt of such update.
 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) one year after the date of issuance and (ii) the close of
business on the date that is five Domestic Business Days prior to the
Termination Date.
 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Banks, the Issuing Bank hereby grants to
each Bank, and each Bank hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Bank’s Applicable Percentage of the Dollar Equivalent
of each LC Disbursement made by the Issuing Bank and not reimbursed by either
Borrower or any Additional Borrower, as applicable, on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to either Borrower or any Additional Borrower for any reason. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
33

--------------------------------------------------------------------------------


 
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, either Borrower or any Additional Borrower, as
applicable, shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in Dollars or (subject to the
immediately succeeding sentence) the applicable Foreign Currency, not later than
12:00 noon, New York City time, on the Domestic Business Day immediately
following the Domestic Business Day that such LC Disbursement is made (the
“Disbursement Date”), if such Borrower or such Applicable Borrower shall have
received notice of such LC Disbursement prior to 3:00 p.m., New York City time,
on the Disbursement Date, or, if such notice has not been received by such
Borrower or such Additional Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Domestic Business Day
immediately following the Domestic Business Day that such Borrower or such
Additional Borrower, as applicable, receives such notice, if such notice is
received prior to 3:00 p.m., New York City time, on the day of receipt, or
(ii) within two Domestic Business Days immediately following the day that such
Borrower or such Additional Borrower receives such notice, if such notice is not
received prior to 3:00 p.m., New York City time, on the day of receipt; provided
that, if such LC Disbursement is not less than $10,000,000 (or the equivalent
amount a Foreign Currency), such Borrower or such Additional Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.2 or 2.3 that such payment be financed with a Base Rate Loan,
Euro-Currency Loan or Money Market Loan in an equivalent amount and, to the
extent so financed, such Borrower’s or such Additional Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Loan, Euro-Currency Loan or Money Market Loan. If either Borrower or any
Additional Borrower fails to make such payment when due, (i) if such payment
relates to a Letter of Credit denominated in a Foreign Currency, automatically
and with no further action required, such Borrower’s or such Additional
Borrower’s obligation to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Equivalent,
calculated using the Exchange Rates on the date when such payment was due, of
such LC Disbursement and (ii) the Administrative Agent shall notify each Bank of
the applicable LC Disbursement, the Dollar Equivalent thereof (if such LC
Disbursement relates to a Letter of Credit denominated in a Foreign Currency)
and the payment then due from either Borrower or any Additional Borrower in
respect thereof and such Bank’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Bank shall pay to the Administrative
Agent in Dollars its Applicable Percentage of the payment then due from either
Borrower or any Additional Borrower (determined as provided in clause (i) above,
if such payment relates to a Letter of Credit denominated in a Foreign
Currency), in the same manner as provided in Section 2.4 with respect to Loans
made by such Bank (and Section 2.4 shall apply, mutatis mutandis, to the payment
obligations of the Banks), and the Administrative Agent shall promptly pay to
the Issuing Bank in Dollars the amounts so received by it from the Banks.
Promptly following receipt by the Administrative Agent of any payment from
either Borrower or any Additional Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Banks have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Banks and the Issuing Bank as their interests may
appear. Any payment made by a Bank pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of a Base Rate
Loan, Euro-Currency Loan or Money Market Loan as contemplated above) shall not
constitute a Loan and shall not relieve either Borrower or any Additional
Borrower of its obligation to reimburse such LC Disbursement.
 
34

--------------------------------------------------------------------------------


 
(f) Obligations Absolute. The Borrower’s or Additional Borrower’s, as
applicable, obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, either
Borrower’s or any Additional Borrower’s obligations hereunder. Neither the
Administrative Agent, the Banks nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to either Borrower or any Additional Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers and any Additional Borrower
to the extent permitted by applicable law) suffered by either Borrower or any
Additional Borrower that are caused by the Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower or Additional Borrower, as
applicable, by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower or such Additional Borrower of its obligation to reimburse
the Issuing Bank and the Banks with respect to any such LC Disbursement.
 
35

--------------------------------------------------------------------------------


 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless either Borrower or any Additional Borrower, as applicable, shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Borrower or such Additional Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans pursuant to Section 2.7;
provided that, if such Borrower or such Additional Borrower, as applicable,
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then the third sentence of Section 2.7(a) shall apply;
provided further that, in the case of any LC Disbursement made under a Letter of
Credit denominated in a Foreign Currency, the amount of interest due with
respect thereto shall (i) in the case of any LC Disbursement that is reimbursed
on or before the due date therefor, (A) be payable in the applicable Foreign
Currency and (B) bear interest at the rate per annum then applicable to
Euro-Currency Loans pursuant to Section 2.7 and (ii) in the case of any LC
Disbursement that is reimbursed after the due date therefor, (A) be payable in
Dollars, (B) accrue on the Dollar Equivalent, calculated using the Exchange
Rates on the date such LC Disbursement was made, of such LC Disbursement and
(C) bear interest at the rate per annum then applicable to Base Rate Loans,
subject to the third sentence of Section 2.7(a). Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Bank pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Bank to the extent of such payment.
 
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Domestic Business Day that either Borrower or any Additional
Borrower receives notice from the Administrative Agent or the Required Banks
(or, if the maturity of the Loans has been accelerated, Banks with the Dollar
Equivalent of LC Exposure representing greater than 51% of the Dollar Equivalent
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, such Borrower or such Additional Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Banks, an amount in Dollars and in cash equal to the
Dollar Equivalent of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the (i) portions of such amount attributable to
undrawn Letters of Credit denominated in Foreign Currencies or LC Disbursements
in a Foreign Currency that such Borrower or such Additional Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable in
Dollars, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to such Borrower or such Additional Borrower
described in clause (f) or (g) of Section 6.1. For the purposes of this
paragraph, the Dollar Equivalent of LC Exposure shall be calculated using the
Exchange Rates on the date that notice demanding cash collateralization is
delivered to the applicable Borrower or Additional Borrower. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of such Borrower or such Additional Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in Permitted Investments at such Borrower’s or such Additional
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of such Borrower or such Additional Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Banks with LC Exposure representing greater than
51% of the total LC Exposure), be applied to satisfy other obligations of the
Borrowers under this Agreement. If either Borrower or any Additional Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower or such Additional Borrower within
three Domestic Business Days after all Events of Default have been cured or
waived.
 
36

--------------------------------------------------------------------------------


 
(j) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 6.1, all amounts (i) that either Borrower or any
Additional Borrower is at the time, or thereafter becomes, required to reimburse
or otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Letter of Credit denominated in a Foreign Currency (other than amounts
in respect of which such Borrower or such Additional Borrower has deposited cash
collateral pursuant to Section 2.18(i), if such cash collateral was deposited in
the applicable Foreign Currency to the extent so deposited or applied),
(ii) that the Banks are at the time, or thereafter become, required to pay to
the Administrative Agent and the Administrative Agent is at the time, or
thereafter becomes, required to distribute to the Issuing Bank pursuant to
Section 2.18(e) in respect of unreimbursed LC Disbursements made under any
Letter of Credit denominated in a Foreign Currency and (iii) of each Bank’s
participation in any Letter of Credit denominated in a Foreign Currency under
which an LC Disbursement has been made shall, automatically and with no further
action required, be converted into the Dollar Equivalent, calculated using the
Exchange Rates on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Bank in respect of the obligations described in
this paragraph shall accrue and be payable in dollars at the rates otherwise
applicable hereunder.
 
SECTION 2.19.  Interest Elections.
 
(a) The pricing of the Loans comprising each Borrowing initially shall be as
specified in the applicable Notice of Committed Borrowing or designated by
Section 2.4 and, in the case of a Euro-currency Borrowing, shall have an initial
Interest Period as specified in such Notice of Committed Borrowing or designated
by Section 2.4. Thereafter, the applicable Borrower or applicable Additional
Borrower may elect to convert such Borrowing so that it is comprised of Loans
with different pricing or to continue such Borrowing and, in the case of a
Euro-currency Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided that such Borrower or such Additional Borrower may not
elect to convert any Borrowing denominated in a Foreign Currency to a Base Rate
Borrowing and may not change the currency of any Borrowing.. The applicable
Borrower or applicable Additional Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Banks holding the Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
37

--------------------------------------------------------------------------------


 
(b) To make an election pursuant to this Section, the applicable Borrower or
applicable Additional Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Notice of Committed Borrowing would be
required under Section 2.2 if such Borrower or such Additional Borrower were
requesting a Borrowing comprised of Loans with the pricing resulting from such
election to be made on the effective date of such election. Each such telephonic
interest election request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written interest
election request signed by the applicable Borrower or applicable Additional
Borrower.
 
(c) Each telephonic and written interest election request shall specify the
following information:
 
(i) the Borrowing to which such interest election request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such interest election
request, which shall be a Domestic Business Day, in the case of a Base Rate
Borrowing, or a Euro-currency Borrowing, in the case of a Euro-currency Business
Day);
 
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-currency Borrowing; and
 
(iv) if the resulting Borrowing is a Euro-currency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such interest election request requests a Euro-currency Borrowing but
does not specify an Interest Period, then the applicable Borrower or applicable
Additional Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
 
(d) Promptly following receipt of an interest election request, the
Administrative Agent shall advise each Bank of the details thereof and of such
Bank’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely interest election request with
respect to a Euro-currency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Euro-Currency Borrowing with an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Banks,
so notifies the applicable Borrower or applicable Additional Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Euro-currency Borrowing and (ii) unless repaid,
each Euro-currency Borrowing shall be converted to a Base Rate Borrowing at the
end of the Interest Period applicable thereto.
 
38

--------------------------------------------------------------------------------


 
ARTICLE III
 
CONDITIONS
 
SECTION 3.1.  Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.5):
 
(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telecopy or other written confirmation from such
party of execution of a counterpart hereof by such party);
 
(b) receipt by the Administrative Agent for the account of each Bank requesting
a Note of a duly executed Note dated on or before the Effective Date complying
with the provisions of Section 2.5;
 
(c) receipt by the Administrative Agent of a certificate of the chief financial
officer, the treasurer or an assistant treasurer of each Borrower stating that
the representations and warranties of each Borrower set forth in Article IV
hereof are true in all material respects as of the date of such certificate;
 
(d) receipt by the Administrative Agent of (i) an opinion of Patricia Nachtigal,
Senior Vice President and General Counsel of IR Parent, substantially in the
form of Exhibit E hereto and (ii) an opinion of Conyers, Dill & Pearman, Bermuda
counsel to the Borrowers, substantially in the form of Exhibit F hereto;
 
(e) receipt by the Administrative Agent of a certificate of the secretary or
assistant secretary of each Borrower, dated as of the Effective Date, certifying
(i) that attached thereto is a true and complete copy of each organizational
document of such Borrower certified (to the extent applicable) as of a recent
date by the appropriate Governmental Authority of Bermuda, (ii) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors of such Borrower authorizing (A) the execution, delivery and
performance of this Agreement and the Notes to which such Borrower is a party
and (B) the Borrowings hereunder, and, in each case, that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(iii) as to the incumbency and specimen signature of each officer executing this
Agreement or any Note or any other document delivered in connection herewith on
behalf of such Burrower (together with a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (e)) and (iv) that there have been no
changes in the certificate of incorporation or bylaws (or equivalent
organizational document) of such Borrower from the certificate of incorporation
or bylaws (or equivalent organizational document) delivered pursuant to
clause (i) above; and
 
39

--------------------------------------------------------------------------------


 


(f) receipt by the Administrative Agent of all fees and expenses payable to the
Administrative Agent or any Bank on or prior to the Effective Date hereunder and
under the Fee Letters, including reimbursement or payment of all reasonable
out-of-pocket expenses (including the expenses of counsel) required to be
reimbursed or paid by the Borrowers hereunder, in each case , to the extent
invoiced at least two Domestic Business Days prior to the Effective Date;
 
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
July 15, 2008. The Administrative Agent shall promptly notify the Borrowers and
the Banks of the Effective Date, and such notice shall be conclusive and binding
on all parties hereto.
 
SECTION 3.2.  Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (as applicable), is subject to the satisfaction of
the following conditions:
 
(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2 or 2.3, as the case may be;
 
(b) immediately after such Borrowing, or the issuance, amendment, renewal or
extension of such Letter of Credit, the Dollar Equivalent of the aggregate
outstanding principal amount of the Loans plus the Dollar Equivalent of the LC
Exposure will not exceed the aggregate amount of the Commitments; 
 
(c) in the case of a Borrowing, other than a Refunding Borrowing, or an
issuance, amendment, renewal or extension of a Letter of Credit:
 
(i) immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no Default shall have occurred
and be continuing;
 
(ii) immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no event or condition shall have
occurred and be continuing which permits any holder of any Material Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof; and
 
(iii) except to the extent any representation or warranty expressly relates only
to an earlier date, the fact that the representations and warranties of the
Borrowers contained in this Agreement (except the representations and warranties
set forth in Sections 4.4(c), 4.5, 4.7 and 4.11(b)) shall be true in all
material respects on and as of the date of such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit; and
 
(d) on the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, neither Borrower shall be in arrears on
payments of principal under, or in arrears for more than five days on payments
of interest due under, the 2004 5-Year Existing Credit Agreement or the 2005
5-Year Existing Credit Agreement.
 
40

--------------------------------------------------------------------------------


 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by the
Borrowers and each Additional Borrower on the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit as to the
facts specified in clause (b) of this Section and each Borrowing, other than a
Refunding Borrowing, and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to be a representation and warranty by the
Borrowers and each Additional Borrower on the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit as to the
facts specified in clause (c) of this Section.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants that:
 
SECTION 4.1.  Corporate Existence and Power. Each Borrower is a company duly
organized, validly existing and in good standing under the laws of Bermuda, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
SECTION 4.2.  Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Borrower of this Agreement and the
Notes are within each Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the organizational documents of such Borrower or of any judgment, injunction,
order or decree binding upon such Borrower or of any limitation on borrowing
imposed by any agreement or other instrument binding upon such Borrower.
 
SECTION 4.3.  Binding Effect. This Agreement constitutes a valid and binding
agreement of each Borrower and the Notes, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
each Borrower, in each case enforceable in accordance with its respective terms
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
 
41

--------------------------------------------------------------------------------


 
SECTION 4.4.  Financial Information; No Material Adverse Change.
 
(a) The consolidated balance sheet of IR Parent and its Consolidated
Subsidiaries as of December 31, 2007, and the related consolidated statements of
income, shareowners’ equity and cash flows for the fiscal year then ended,
reported on by PricewaterhouseCoopers LLP and set forth in IR Parent’s 2007 Form
10-K, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of IR Parent and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b) The unaudited condensed consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of March 31, 2008, and the related unaudited
condensed consolidated statements of income and cash flows for the three months
then ended, set forth in IR Parent’s quarterly report for the fiscal quarter
ended March 31, 2008, as filed with the Securities and Exchange Commission on
Form 10-Q, fairly present, in conformity with generally accepted accounting
principles applied on a basis consistent with the financial statements referred
to in subsection (a) of this Section, the consolidated financial position of IR
Parent and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such three month period (subject to
normal year-end adjustments).
 
(c) Since March 31, 2008, there has been no material adverse change in the
business, financial position or results of operations of IR Parent and its
Consolidated Subsidiaries, considered as a whole.
 
SECTION 4.5.  Litigation. Except for the litigation disclosed under the headings
“The European Commission Investigation” and “Bath and Kitchen Fixtures Antitrust
Litigation and U.S. Department of Justice Competition Investigations” in Trane
Inc.’s report filed with the Securities and Exchange Commission on Form 10-K for
the fiscal year ended December 31, 2007, there is no action, suit or proceeding
pending against, or to the knowledge of such Borrower threatened against or
affecting the Borrowers or any of their respective Subsidiaries before any court
or arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which would materially adversely
affect the business, consolidated financial position or consolidated results of
operations of IR Parent and its Consolidated Subsidiaries, taken as a whole, or
which in any manner draws into question the validity of this Agreement or the
Notes.
 
SECTION 4.6.  Compliance with ERISA. Except where the liability that could
reasonably be expected to be incurred would be in an amount that would not have
a Material Adverse Effect: (i) within the preceding five years, each member of
the ERISA Group as in effect immediately prior to the date hereof has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan; (ii) no member of the ERISA Group as in
effect immediately prior to the date hereof has, within the preceding five
years, (A) sought a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code in respect of any Plan, (B) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code; (C) incurred
any liability to the PBGC under Title IV of ERISA (other than a liability to the
PBGC for premiums under Section 4007 of ERISA or contributions in the normal
course); (D) incurred any liability in connection with a Plan termination under
Section 4201 of ERISA or (E) determined that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Internal Revenue Code).
 
42

--------------------------------------------------------------------------------


 
SECTION 4.7.  Environmental Matters. In the ordinary course of its business, IR
Parent conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of IR Parent and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints or operating activities,
including any periodic or permanent shutdown or any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, IR Parent has reasonably
concluded that Environmental Laws are unlikely to have a material adverse effect
on the business, financial condition or results of operations of IR Parent and
its Consolidated Subsidiaries, considered as a whole.
 
SECTION 4.8.  Taxes. Each Borrower and its respective Subsidiaries have filed
all material United States federal and Bermuda income tax returns, as
applicable, and all other material tax returns which are required to be filed by
them and have paid all taxes shown to be due pursuant to such returns or
pursuant to any assessment received by such Borrower or any Subsidiary, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith by such Borrower or such Subsidiary as of the date this
representation is made. The charges, accruals and reserves on the books of each
Borrower and its respective Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of such Borrower, adequate.
 
SECTION 4.9.  Subsidiaries. Each Borrower’s Material Subsidiaries are
corporations duly incorporated, validly existing and in good standing under the
laws of their respective jurisdictions of incorporation, and have all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on their respective businesses as now conducted.
 
SECTION 4.10.  Not an Investment Company. Neither Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.11.  Full Disclosure. (a) All information heretofore furnished by the
Borrowers to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
any such information hereafter furnished by the Borrowers to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified.
 
43

--------------------------------------------------------------------------------


 
(b) The Borrowers have disclosed to the Banks in writing (such disclosure to be
deemed to include any disclosure in any public filings with the Securities and
Exchange Commission by either Borrower or Trane Inc.) any and all facts that
materially and adversely affect or may affect (to the extent the Borrowers can
now reasonably foresee), the business, operations or financial condition of IR
Parent and its Consolidated Subsidiaries, taken as a whole, or the ability of
the Borrowers to perform their obligations under this Agreement.
 
SECTION 4.12.  Regulations T, U and X. No part of the proceeds of any Loan will
be used for any purpose that entails a violation of the provisions of Regulation
T, Regulation U and Regulation X.
 
ARTICLE V

 
COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower agrees that:
 
SECTION 5.1.  Information. IR Parent will deliver to each of the Banks (via any
method reasonably acceptable to the Administrative Agent, including via
IntraLinks/IntraAgency, SyndTrak, Fixed Income Direct or another relevant
website or substantially similar electronic transmission information platform
reasonably acceptable to the Administrative Agent, it being understood that the
following constitute delivery hereunder: (i) posting on any such electronic
transmission information platform and (ii) only with respect to information
found in Forms 10-K, 10-Q or 8-K (or their equivalents), the filing of
registration statements and reports on such forms with the Securities and
Exchange Commission):
 
(a) as soon as available and in any event within 90 days after the end of each
fiscal year of IR Parent, a consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, shareowners’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;
 
(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of IR Parent, a consolidated
balance sheet of IR Parent and its Consolidated Subsidiaries as of the end of
such quarter and as of the end of the preceding fiscal year, condensed
consolidated statements of income for such quarter, for the portion of IR
Parent’s fiscal year ended at the end of such quarter and for the corresponding
portion of IR Parent’s previous fiscal year and condensed consolidated
statements of cash flows for the portion of IR Parent’s fiscal year ended at the
end of such quarter and for the corresponding portion of IR Parent’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the treasurer of IR Parent;
 
44

--------------------------------------------------------------------------------


 
(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the treasurer of IR Parent (i) setting forth in reasonable detail the
calculations required to establish whether IR Parent was in compliance with the
requirements of Sections 5.5 and 5.6 on the date of such financial statements
and (ii) stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which IR Parent is taking or proposes to take with respect thereto;
 
(d) within five Domestic Business Days after the chief financial officer, chief
accounting officer, treasurer or chief legal officer of either Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer or the treasurer of such Borrower setting forth the
details thereof and the actions that such Borrower is taking or proposes to take
with respect thereto;
 
(e) promptly upon the mailing thereof to the shareholders of IR Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;
 
(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which IR Parent shall have filed with the Securities and Exchange Commission;
provided that, unless the Administrative Agent notifies IR Parent in writing to
the contrary, satisfaction of the provisions of this subsection (f) shall
satisfy as well the provisions of subsections (a) and (b);
 
(g) if and when (i) any member of the ERISA Group gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA, other than those events as to which the 30 day notice requirement has
been waived by the PBGC) with respect to any Plan that might reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) IR Parent
receives or obtains knowledge of any notice of complete or partial withdrawal
liability under Title IV of ERISA which, together with any other such liability
incurred since the date hereof, exceeds in the aggregate $200,000,000 or notice
that any Multiemployer Plan is in reorganization, is insolvent, is in endangered
or critical status or has been terminated, a copy of such notice; (iii) IR
Parent receives or obtains knowledge of any notice from the PBGC under Title IV
of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (iv) any member of the ERISA Group applies for
a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) any member of the ERISA Group
gives notice of intent to terminate any Plan under Section 4041(c) of ERISA, a
copy of such notice and other information filed with the PBGC; (vi) any member
of the ERISA Group gives notice of withdrawal from any Plan pursuant to Section
4063 of ERISA, a copy of such notice; or (vii) any member of the ERISA Group
fails to make any payment or contribution to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement or makes any amendment to any Plan or
Benefit Arrangement, which in any event has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, but only if with respect to the foregoing subsections (i)-(vii), the
liability, individually or in the aggregate with all other events in subsections
(i)-(vii), could reasonably be expected to result in a Material Adverse Effect,
a certificate of the chief financial officer or the treasurer of IR Parent
setting forth details as to such occurrence and action, if any, which IR Parent
or the applicable member of the ERISA Group is required or proposes to take;
 
45

--------------------------------------------------------------------------------


 
(h) immediately after the chief financial officer or the treasurer of either
Borrower obtains knowledge of a change or a proposed change in the Rating of
such Borrower’s outstanding senior unsecured long-term debt securities by
Moody’s or S&P, a certificate of the chief financial officer or the treasurer
setting forth the details thereof; and
 
(i) from time to time such additional information regarding the financial
position or business of each Borrower and its respective Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request,
provided that, with respect to any such additional, non-public information, each
Agent and each Bank shall comply with the confidentiality provisions set forth
in Section 9.10.
 
SECTION 5.2.  Maintenance of Property; Insurance. (a) Each Borrower will keep,
and will cause each of its Subsidiaries to keep, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, unless the failure to do so would not have a material adverse
effect on the business, financial position or results of operations of IR Parent
and its Consolidated Subsidiaries, considered as a whole.
 
(b) Each Borrower will maintain, and will cause each of its Material
Subsidiaries to maintain (either in the name of either Borrower or in such
Material Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against in the same general area by companies of established repute
engaged in the same or a similar business.
 
SECTION 5.3.  Conduct of Business and Maintenance of Existence. Each Borrower
will continue, and will cause each of its Material Subsidiaries to continue, to
engage in business of the same general type as now conducted by such Borrower
and such Material Subsidiary, and will preserve, renew and keep in full force
and effect, and will cause each of its Material Subsidiaries to preserve, renew
and keep in full force and effect their respective corporate existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing in this Section 5.3 shall
prohibit (i) the merger of any Material Subsidiary into either Borrower or the
merger or consolidation of any Material Subsidiary with or into another Person,
if the corporation surviving such consolidation or merger is a Material
Subsidiary and if, in each case, after giving effect thereto, no Default shall
have occurred and be continuing or (ii) the termination of the corporate
existence of any Material Subsidiary if either Borrower in good faith determines
that such termination is in the best interest of such Borrower and is not
materially disadvantageous to the Banks.
 
46

--------------------------------------------------------------------------------


 
SECTION 5.4.  Compliance with Laws. Each Borrower will comply, and cause each of
its Subsidiaries to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except (i) where the necessity of compliance therewith
is contested in good faith by appropriate proceedings and (ii) where the failure
so to comply would not have a material adverse effect on the business, financial
position or results of operations of IR Parent and its Consolidated
Subsidiaries, considered as a whole.
 
SECTION 5.5.  Debt. Consolidated Debt will at no time exceed 65% of the sum of
Consolidated Debt plus Consolidated Net Worth. For purposes of this Section any
preferred stock, except for auction-rate preferred stock the higher of the
voluntary or involuntary liquidation value of which does not in the aggregate
exceed $100,000,000, of a Consolidated Subsidiary held by a Person other than
either Borrower or a wholly-owned Consolidated Subsidiary shall be included, at
the higher of its voluntary or involuntary liquidation value, in “Consolidated
Debt.”
 
SECTION 5.6.  Negative Pledge. (a)  Neither Borrower will, nor will it permit
any of its Restricted Subsidiaries to, create, assume or guarantee any
indebtedness for money borrowed secured by a Mortgage on any Principal Property
of either Borrower or any Restricted Subsidiary or on any shares or indebtedness
of a Restricted Subsidiary (whether such Principal Property, shares or
indebtedness are now owned or hereafter acquired) without, in any such case,
effectively providing concurrently with the creation, assumption or guaranteeing
of such indebtedness that the Loans and the obligations of the Borrowers
hereunder and under the Notes (together, if the Borrowers shall so determine,
with any other indebtedness then or thereafter existing created, assumed or
guaranteed by either Borrower or such Restricted Subsidiary ranking equally with
the Loans and the obligations of the Borrowers hereunder and under the Notes)
shall be secured equally and ratably with such indebtedness excluding, however,
from the foregoing any indebtedness secured by a Mortgage (including any
extension, renewal or replacement, or successive extensions, renewals or
replacements, of any Mortgage hereinafter specified or any indebtedness secured
thereby, without increase of the principal of such indebtedness):
 
(i) on property, shares or indebtedness of any corporation which Mortgage exists
at the time such corporation becomes a Restricted Subsidiary; or
 
(ii) on property existing at the time of acquisition thereof by either Borrower
or a Restricted Subsidiary, or to secure any indebtedness incurred by either
Borrower or a Restricted Subsidiary prior to, at the time of, or within 180 days
after the later of the acquisition, the completion of construction (including
any improvements on an existing property) or the commencement of commercial
operation of such property, which indebtedness is incurred for the purpose of
financing all or any part of the purchase price thereof or construction or
improvements thereon; provided, however, that in the case of any such
acquisition, construction or improvement the Mortgage shall not apply to any
property theretofore owned by either Borrower or a Restricted Subsidiary, other
than, in the case of any such construction or improvement, any theretofore
unimproved real property on which the property so constructed, or the
improvement, is located; or
 
47

--------------------------------------------------------------------------------


 
(iii) on property, shares or indebtedness of a corporation, which Mortgage
exists at the time such corporation is merged into or consolidated with either
Borrower or a Restricted Subsidiary, or at the time of a sale, lease or other
disposition of the properties of a corporation as an entirety or substantially
as an entirety to either Borrower or a Restricted Subsidiary; or
 
(iv) on property of a Restricted Subsidiary to secure indebtedness of such
Restricted Subsidiary to either Borrower or another Restricted Subsidiary; or
 
(v) on property of either Borrower or a Restricted Subsidiary in favor of the
United States of America or any state thereof or Bermuda, or any department,
agency or instrumentality or political subdivision of the United States of
America or any state thereof or Bermuda, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of constructing or improving the property subject to such Mortgage; or
 
(vi) on property, which Mortgage exists at the date of this Agreement; or
 
(vii) with the prior written approval of the Required Banks;
 
provided, however, that any Mortgage permitted by any of the foregoing clauses
(i), (ii), (iii) and (v) of this Section 5.6 shall not extend to or cover any
property of such Borrower or such Restricted Subsidiary, as the case may be,
other than the property specified in such clauses and improvements thereto.
 
(b) Notwithstanding the provisions of subsection (a) of this Section 5.6, either
Borrower or any Restricted Subsidiary may create, assume or guarantee secured
indebtedness for money borrowed which would otherwise be prohibited in
subsection (a) in an aggregate amount that, together with all other such
indebtedness for money borrowed by the Borrowers and their respective Restricted
Subsidiaries and the Attributable Debt in respect of Sale and Leaseback
Transactions existing at such time (other than Sale and Leaseback Transactions
the proceeds of which have been applied in accordance with Section 5.6(d)(ii)),
does not at the time of such creation, assumption or guaranteeing exceed 5% of
Consolidated Net Worth.
 
(c) Notwithstanding the foregoing provisions of this Section 5.6, neither
Borrower will permit any of its Subsidiaries (other than a Restricted
Subsidiary) to which after the date hereof either Borrower or a Restricted
Subsidiary has transferred any assets to create, assume or guarantee any
indebtedness for money borrowed secured by a Mortgage on such assets unless such
assets could have been so secured in accordance with the provisions of this
Agreement by such Borrower or such Restricted Subsidiary making such transfer.
 
(d) Neither Borrower will, nor will it permit any of its Restricted Subsidiaries
to, enter into any Sale and Leaseback Transaction, unless (i) such Borrower or
such Restricted Subsidiary would be entitled, pursuant to the foregoing
subsections of this Section 5.6, to incur indebtedness secured by a Mortgage on
such Principal Property without equally and ratably securing the Loans and the
obligations of the Borrowers hereunder and under the Notes, or (ii) each
Borrower shall (and in any case each Borrower covenants that it will) apply an
amount equal to the fair value (as determined by the applicable Borrower’s board
of directors) of such Principal Property so leased to the retirement, within 180
days of the effective date of any such Sale and Leaseback Transaction, of
indebtedness of the Borrowers for money borrowed which by its terms matures at,
or may be extended or renewed at the option of the Borrowers to, a date more
than 12 months after the date of the creation of such indebtedness.
 
48

--------------------------------------------------------------------------------


 
SECTION 5.7.  Consolidations, Mergers and Sales of Assets. Neither Borrower will
(i) consolidate or merge with or into any other Person, unless (A) the
corporation surviving such merger is either Borrower or any direct or indirect
wholly-owned Subsidiary of either Borrower, and (B) immediately after giving
effect to such merger, no Default shall have occurred and be continuing or
(ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any other Person; provided that either
Borrower may transfer the stock of any of its Subsidiaries (in the case of IR
Parent, including IR Global) to any direct or indirect wholly-owned Subsidiary
of IR Parent if, immediately after giving effect to such transfer, no Default
shall have occurred and be continuing.
 
SECTION 5.8.  Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrowers and any Additional Borrower (i) for
working capital purposes, (ii) to support the commercial paper programs of the
Borrowers and any Additional Borrowers and (iii) for other general corporate
purposes.
 
SECTION 5.9.  Other Cross Defaults or Negative Pledges. Neither Borrower shall
incur any Material Debt the terms of which include a Cross Default or which
include a negative pledge provision more favorable to the holder of such
Material Debt (or more restrictive of the actions of either Borrower) than the
provisions of Section 5.6 hereof unless, prior to or contemporaneously with such
incurrence, the Borrowers shall have entered into an amendment to this
Agreement, to which the Required Banks shall not unreasonably withhold their
consent, providing a Cross Default or negative pledge provision, as the case may
be, no less favorable to the Banks than the provisions of the Cross Default or
negative pledge governing such other Debt.
 
ARTICLE VI

 
DEFAULTS
 
SECTION 6.1.  Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:
 
(a) either Borrower or any Additional Borrower shall fail to pay when due
principal of any Loan, or shall fail to pay within five days of the due date
thereof any interest, fees or other amount payable hereunder;
 
(b) either Borrower shall fail to observe or perform any covenant contained in
Sections 5.5 to 5.9, inclusive;
 
(c) either Borrower or any Additional Borrower shall fail to observe or perform
any covenant or agreement contained in this Agreement (other than those covered
by clause (a) or (b) above) for 20 days after notice thereof has been given to
such Borrower or such Additional Borrower by the Administrative Agent at the
request of any Bank;
 
49

--------------------------------------------------------------------------------


 
(d) any representation, warranty, certification or statement made by either
Borrower or any Additional Borrower in this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);
 
(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt;
 
(f) either Borrower or any Material Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
(g) an involuntary case or other proceeding shall be commenced against either
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against either Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
 
(h) any member of the ERISA Group at the time in question shall fail to pay when
due an amount or amounts which such member shall have become liable to pay under
Title IV of ERISA (other than for premiums under Section 4007 of ERISA); or
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group at the time in question, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans that could
cause one or more members of the ERISA Group to incur a current payment
obligation; and, in the case of each of the foregoing events under this
Section 6.1(h), individually or in the aggregate, the liability could reasonably
be expected to result in a Material Adverse Effect;
 
(i) a final judgment or order for the payment of money in excess of $100,000,000
(except to the extent covered by insurance as to which the insurer has
acknowledged such coverage in writing) shall be rendered against either Borrower
or any Subsidiary and such judgment or order shall continue unsatisfied and
unstayed past due for a period of 30 days or for such longer period of time, not
exceeding 90 days, during which, under applicable law, an appeal may be taken
from such judgment or order without leave of the relevant court;
 
50

--------------------------------------------------------------------------------


 
(j) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 25% or more of the outstanding shares of
common stock of IR Parent; or, during any period of 25 consecutive calendar
months, directors of IR Parent on the date hereof (the “Current Board”), or such
directors who are recommended or endorsed for election to the board of directors
of IR Parent by a majority of the Current Board or their successors so
recommended or endorsed, shall cease to constitute a majority of the board of
directors of IR Parent;
 
(k) the guarantees of the Guarantors pursuant to Section 9.16 hereof shall cease
to be effective or either Guarantor shall contest the validity of such guarantee
in court;
 
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrowers terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrowers declare the Loans hereunder (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and all Additional Borrowers;
provided that in the case of any of the Events of Default specified in clause
(f) or (g) above with respect to either Borrower or any Additional Borrower,
without any notice to such Borrower or such Additional Borrower or any other act
by the Administrative Agent or the Banks, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers and all Additional
Borrowers.
 
SECTION 6.2.  Notice of Default. The Administrative Agent shall give notice to
the Borrowers under Section 6.1(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
 
ARTICLE VII

 
THE ADMINISTRATIVE AGENT
 
SECTION 7.1.  Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to such Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.
 
SECTION 7.2.  Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with either Borrower or any Subsidiary or Affiliate of either Borrower
as if it were not the Administrative Agent hereunder.
 
51

--------------------------------------------------------------------------------


 
SECTION 7.3.  Action by the Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.
 
SECTION 7.4.  Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for either Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
 
SECTION 7.5.  Liability of the Administrative Agent. Neither the Administrative
Agent nor any of its directors, officers, agents, or employees shall be liable
for any action taken or not taken by it in connection herewith (a) with the
consent or at the request of the Required Banks (or all the Banks, if
applicable) or (b) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Borrowers; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to it; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
 
SECTION 7.6.  Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent (to the extent not reimbursed by
the Borrowers) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from the Administrative Agent’s bad faith, gross negligence, willful misconduct
or material breach of its obligations under this Agreement, as determined by a
court of competent jurisdiction) that the Administrative Agent may suffer or
incur in connection with this Agreement or any action taken or omitted by the
Administrative Agent hereunder.
 
SECTION 7.7.  Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
 
52

--------------------------------------------------------------------------------


 
SECTION 7.8.  Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrowers. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent reasonably satisfactory to the Borrowers. If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.
 
SECTION 7.9.  Administrative Agent’s Fees. The Borrowers shall pay to the
Administrative Agent, for its own account, fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
 
SECTION 7.10.  Syndication Agent and Documentation Agents. Except as expressly
set forth herein, the Syndication Agent, in its capacity as such, and each
Documentation Agent, in its capacity as such, shall have no duties or
responsibilities, and shall incur no liabilities, under this Agreement.
 
ARTICLE VIII
 
CHANGE IN CIRCUMSTANCES
 
SECTION 8.1.  Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Currency Borrowing,
Banks having 50% or more of the aggregate amount of the Commitments advise the
Administrative Agent that the Adjusted London Interbank Offered Rate (in respect
of Dollars or any Foreign Currency), as determined by the Administrative Agent,
will not adequately and fairly reflect the cost to such Banks of funding their
Euro-Currency Loans for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrowers and the Banks, whereupon until
the Administrative Agent notifies the Borrowers that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make
Euro-Currency Loans shall be suspended. Unless either Borrower or any Additional
Borrower notifies the Administrative Agent at least two Domestic Business Days
before the date of any Fixed Rate Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (a) if such
Fixed Rate Borrowing is a Committed Borrowing denominated in Dollars, such
Borrowing shall instead be made as a Base Rate Borrowing, (b) if such Fixed Rate
Borrowing is a Money Market LIBOR Borrowing denominated in Dollars, the Money
Market LIBOR Loans comprising such Borrowing shall bear interest for each day
from and including the first day to but excluding the last day of the Interest
Period applicable thereto at the Base Rate for such day, and (c) if such Fixed
Rate Borrowing was to be denominated in a Foreign Currency, such Borrowing shall
not be made.
 
53

--------------------------------------------------------------------------------


 
SECTION 8.2.  Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Currency Lending Office) to make, maintain or fund its Euro-Currency Loans
and such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Borrowers,
whereupon until such Bank notifies the Borrowers and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Euro-Currency Loans shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Currency Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Currency Loans to maturity and shall so specify in such
notice, either Borrower or any Additional Borrower, as the case may be, shall
immediately prepay in full the then outstanding principal amount of each such
Euro-Currency Loan, together with accrued interest thereon. Concurrently with
prepaying each such Euro-Currency Loan, such Borrower or such Additional
Borrower, as the case may be, shall borrow a Base Rate Loan denominated in
Dollars in an equal principal amount (or in an amount equal to the Dollar
Equivalent of the principal amount, in the case of Foreign Currency Loans) from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Currency Loans of the other Banks), and such Bank shall
make such a Base Rate Loan.
 
SECTION 8.3.  Increased Cost and Reduced Return. (a)  If on or after (x) the
date hereof, in the case of any Committed Loan or any obligation to make
Committed Loans or (y) the date of the related Money Market Quote, in the case
of any Money Market Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall:
 
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board or any similar
Governmental Authority, but excluding with respect to any Euro-Currency Loan any
such requirement included in an applicable Euro-Currency Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office); or
 
(ii) impose on any Bank (or its Applicable Lending Office) or the London
interbank market any other condition affecting its Fixed Rate Loans, its Note or
its obligation to make Fixed Rate Loans;
 
54

--------------------------------------------------------------------------------


 
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Fixed Rate Loan, or
to reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be material, then, within 30 days
after demand by such Bank (with a copy to the Administrative Agent), the
applicable Borrower or Additional Borrower, as the case may be, shall pay to
such Bank such additional amount or amounts as will compensate such Bank for
such increased cost or reduction; provided that such Borrower or such Additional
Borrower shall not be obligated to compensate such Bank for any increased cost
or reduction incurred more than 60 days prior to the receipt by such Borrower or
such Additional Borrower of the notice contemplated by subsection (c) below. The
Banks acknowledge and agree that the foregoing subsection (a) creates no right
to demand payment of additional amounts in respect of laws, rules and
regulations, as in effect and interpreted and administered on the date hereof.
 
(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any such law, rule or regulation, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 30 days after demand by such Bank (with
a copy to the Administrative Agent), the applicable Borrower or Additional
Borrower, as the case may be, shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its Parent) for such reduction;
provided that such Borrower or such Additional Borrower shall not be obligated
to compensate such Bank for any reduction incurred more than 60 days prior to
the receipt by such Borrower or such Additional Borrower from such Bank of the
notice contemplated by subsection (c) below. The Banks acknowledge and agree
that the foregoing subsection (b) creates no right to demand payment of
additional amounts in respect of laws, rules and regulations regarding capital
adequacy as in effect and interpreted and administered on the date hereof.
 
(c) Each Bank will notify the applicable Borrower and the Administrative Agent
within 90 days of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Bank to compensation pursuant to this Section
and will designate a different Applicable Lending Office if such designation
will avoid the need for, reduce the amount of, such compensation and will not,
in the judgment of such Bank, be otherwise disadvantageous to such Bank;
provided that if a Bank shall not have so notified such Borrower within 90 days
of such event, such Bank may not seek compensation for any period beginning
prior to the date upon which such Borrower is notified of such event. A
certificate of any Bank claiming compensation under this Section and setting
forth the calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Bank may use any reasonable averaging and attribution methods.
 
55

--------------------------------------------------------------------------------


 
SECTION 8.4.  Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make Euro-Currency Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3(a) and the applicable Borrower, by at least five Euro-Currency
Business Days’ prior notice to such Bank through the Administrative Agent, shall
have elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies such Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer apply:
 
(a) all Loans which would otherwise be made by such Bank as Euro-Currency Loans
shall be made instead as Base Rate Loans denominated in Dollars (on which
interest and principal shall be payable contemporaneously with the related Fixed
Rate Loans of the other Banks), and
 
(b) after each of its Euro-Currency Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Fixed Rate Loans shall
be applied to repay its Base Rate Loans instead.
 
SECTION 8.5.  Substitution of Bank. If (i) the obligation of any Bank to make
Euro-Currency Loans has been suspended pursuant to Section 8.2, (ii) any Bank
has demanded compensation under Section 8.3, (iii) any Protesting Bank has given
notice to the Borrowers in accordance with Section 2.16(b) hereof or (iv) either
Borrower or any Additional Borrower is obligated to pay an additional amount to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.15, in each case, the applicable Borrower or applicable Additional
Borrower shall have the right, with the assistance of the Administrative Agent,
to seek a substitute bank or banks (which may be one or more of the Banks),
mutually satisfactory to the applicable Borrower or applicable Additional
Borrower and the Administrative Agent, to purchase the Loans and Notes (as
applicable) and assume the Commitments of such Bank.
 
ARTICLE IX

 
MISCELLANEOUS
 
SECTION 9.1.  Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile
transmission, electronic transmission or similar writing) and shall be given to
such party:
 
(a) in the case of either Borrower or any Additional Borrower, c/o
Ingersoll-Rand Company, 155 Chestnut Ridge Road, Montvale, New Jersey 07645,
facsimile number (201) 573-3468;
 
(b) in the case of the Administrative Agent, at JPMorgan Chase Bank, N.A., 270
Park Avenue, New York, New York 10017, attention of Randolph Cates, at facsimile
number (212) 270-3279 or at randolph.cates@jpmorgan.com (for all communications
other than funds transfers); provided that notices in respect of London-based
transactions shall be given at JPMorgan Chase Bank, N.A., 125 London Wall, Floor
9, London EC2Y 5AJ United Kingdom, attention of Ching Loh, at facsimile number
44.207.7772360 or at ching.loh@jpmorgan.com;
 
56

--------------------------------------------------------------------------------


 
(c) in the case of any Bank, at its address, electronic mail address (except for
notices to Lloyds TSB Bank plc) or facsimile number set forth in its
Administrative Questionnaire; or
 
(d) in the case of any party, such other address, electronic mail address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower.
 
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article II or Article VIII or to either
Borrower under Section 6.1 shall not be effective until received. Notices,
requests and other communications to be given to any Additional Borrower shall
be deemed given if such notice, request or other communication has been given to
the Borrowers, and any consent to be given by any Additional Borrower shall be
deemed given if such consent has been given on behalf of such Additional
Borrower by the Borrowers.
 
SECTION 9.2.  No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 9.3.  Expenses; Indemnification. (a)  The Borrowers shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder, (ii) all fees, as described
in the Fee Letters, in connection with the preparation of this Agreement, and
(iii) if an Event of Default occurs, all out-of-pocket expenses incurred by each
Agent and Bank, including reasonable fees and disbursements of counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom. To the extent practicable,
the Administrative Agent or Bank, as the case may be, shall give the Borrowers
prior notice of the incurrence of any expenses described in this subsection (a);
provided, however, that the failure to give such notice shall not affect the
obligation of the Borrowers to pay such Administrative Agent or Bank the amount
or amounts due pursuant to subsection (a) with respect to such expenses.
 
(b) Each Borrower agrees to indemnify and hold harmless each Agent and each Bank
and the officers, partners, members, directors, trustees, advisors, employees,
agents, sub-agents and Affiliates of each Agent and each Bank (each, an
“Indemnitee”) from and against any and all liabilities, losses, damages, costs,
penalties paid to third parties and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by any Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for its own bad faith, gross
negligence, willful misconduct or for its material breach of its obligations
under this Agreement, as determined by a court of competent jurisdiction.
 
57

--------------------------------------------------------------------------------


 
(c) To the extent permitted by applicable law, neither Borrower shall assert,
and each Borrower hereby waives, any claim against each Indemnitee on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Note or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
SECTION 9.4.  Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Loan made by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
made by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans made by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of either Borrower other than its
indebtedness under the Loans. Each Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any Bank acquiring a participation
in a Loan pursuant to the foregoing arrangements may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of such Borrower in the
amount of such participation.
 
SECTION 9.5.  Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrowers and the Required Banks (and, if the
rights or duties of any Agent or Issuing Bank are affected thereby, by such
Agent or Issuing Bank); provided that no such amendment or waiver shall, unless
signed by each of the Banks directly affected thereby, (a) increase or decrease
the Commitment of any Bank (except for a ratable decrease in the Commitments of
all Banks) or subject any Bank to any additional obligation, (b) reduce the
principal of or rate of interest on any Loan or any fees hereunder, (c) postpone
the date fixed for any payment of principal of or interest on any Loan or any
fees hereunder or for any reduction or termination of any Commitment, (d) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Loans, or the number of Banks, which shall be required for the Banks or any
of them to take any action under this Section or any other provision of this
Agreement, (e) change Sections 2.12(a) or 9.4 in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Bank, (f) change Section 9.16(h) or (g) release any Guarantor under this
Agreement, subject to the exceptions set forth in Section 9.16(h). For the
purposes of this Section, any Loans assigned to either Borrower pursuant to
Section 9.16 shall not be considered outstanding.
 
58

--------------------------------------------------------------------------------


 
SECTION 9.6.  Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Borrower nor any
Additional Borrower may assign or otherwise transfer any of its rights under
this Agreement without the prior written consent of all Banks.
 
(b) Any Bank may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
applicable Borrower or applicable Additional Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the applicable Borrower or applicable Additional Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrowers and any Additional Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (a), (b) or (c) of
Section 9.5 without the consent of the Participant. The Borrowers agree that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article VIII and Section 2.15 with respect to its
participating interest. An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).
 
(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto executed by
such Assignee and such transferor Bank, with (and subject to) the subscribed
consent of the Borrowers and any Additional Borrower, the applicable Issuing
Bank and the Administrative Agent, which consent, in each case, shall not be
unreasonably withheld or delayed; provided that (i) the consent of the
Borrowers, any Additional Borrower, the Administrative Agent and the applicable
Issuing Bank shall not be required if an Assignee is another Bank or an
Affiliate of such transferor Bank and such Assignee satisfies the certification
requirement of Section 2.4(a) or (ii) the consent of the Borrowers and any
Additional Borrower shall not be required if an assignment is made during the
existence of any Event of Default under Section 6.1(a), 6.1(f) or 6.1(g); and
provided further that such assignment may, but need not, include rights of the
transferor Bank in respect of outstanding Money Market Loans. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and the transferor Bank shall be released from
its obligations hereunder to a corresponding extent (but shall continue to be
entitled to the benefits of Sections 2.15, 8.3 and 9.3), and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent and the applicable Borrower or applicable Additional
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to the Assignee. In connection with any such assignment, the transferor
Bank shall pay to the Administrative Agent an administrative fee for processing
such assignment in the amount of $2,500. The Assignee shall, prior to the first
date on which interest or fees are payable hereunder for its account, deliver to
the applicable Borrower or applicable Additional Borrower and the Administrative
Agent certification as to exemption from deduction or withholding of any taxes
in accordance with Section 2.15. In addition, the applicable Borrower or
applicable Additional Borrower is entitled to withhold consent to such
assignment if the Assignee is unable to deliver two duly completed copies of
United States Internal Revenue Service Form W-9, W-8BEN, W-8ECI or W-8IMY (or a
successor form), as applicable, certifying that if payments under this Agreement
and the Notes were paid to such Assignee by a U.S. Borrower, such Assignee would
be entitled to receive payments under this Agreement and the Notes without
deduction or withholding of any United States tax.
 
59

--------------------------------------------------------------------------------


 
(d) Assignments shall be subject to the following additional conditions:
(i) except in the case of an assignment to a Bank, an Affiliate of a Bank or an
assignment of the entire remaining amount of the assigning Bank’s Commitment or
Loans, the amount of the Commitment or Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000, unless the applicable Borrower or
applicable Additional Borrower and the Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed), provided that no such
consent of the applicable Borrower or applicable Additional Borrower shall be
required if an Event of Default under Section 6.1(a), 6.1(f) or 6.1(g) has
occurred and is continuing, (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement, provided that this clause (ii) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Bank’s rights and obligations in respect of Commitments or Loans.
 
(e) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Loans and, if applicable, Note to a Federal Reserve Bank. No
such assignment shall release the transferor Bank from its obligations
hereunder.
 
(f) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 than such Bank would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the prior written consent of the Borrowers and any
Additional Borrower or by reason of the provisions of Section 8.2 or 8.3
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist. No Participant shall be entitled to receive any
greater payment under Section 2.15 than such Bank would have been entitled to
receive with respect to such participation sold to such Participant, unless the
sale of such participation to such Participant is made with the prior written
consent of the Borrowers and any Additional Borrower.
 
60

--------------------------------------------------------------------------------


 
(g) The Administrative Agent, on behalf of the Borrowers and any Additional
Borrowers, shall maintain at the Administrative Agent’s Domestic Lending Office
a copy of each Assignment and Assumption Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Banks and the Commitment of, and principal amount of the Loan owing to, each
Bank from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, any Additional Borrowers, the
Administrative Agent and the Banks may (and, in the case of any Loan or other
obligation hereunder not evidenced by a Note, shall) treat each Person whose
name is recorded in the Register as the owner of a Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement,
notwithstanding any notice to the contrary. Any assignment of any Loan or other
obligation hereunder not evidenced by a Note shall be effective only upon
appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrowers or any Bank (with
respect to any entry relating to such Bank’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.
 
SECTION 9.7.  Collateral. Each of the Banks represents to the Administrative
Agent and the other Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
SECTION 9.8.  Governing Law; Submission to Jurisdiction; Process Agent. This
Agreement and each Note shall be governed by and construed in accordance with
the laws of the State of New York. Each Borrower and each Additional Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. Each
Borrower and each Additional Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. The Borrowers hereby irrevocably designate, appoint and empower
Ingersoll-Rand Company, located at 155 Chestnut Ridge Road, Montvale, New Jersey
07645, United States of America (facsimile number: (201) 573-3468) (the “Process
Agent”), in the case of any such proceeding brought in the United States of
America as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any
proceeding arising out of or in connection with this Agreement or any Note. Such
service may be made (a) by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to the applicable Borrower in care
of the Process Agent at the Process Agent’s above address, and each Borrower
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf or (b) by the mailing (by registered or certified mail,
postage prepaid) of copies of such process to the Process Agent or the
applicable Borrower at its address specified in Section 9.1, and each Borrower
irrevocably consents to the service of any and all process in any such
proceeding.
 
61

--------------------------------------------------------------------------------


 
SECTION 9.9.  Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
SECTION 9.10.  Confidentiality. Each Agent and each Bank shall hold all
non-public information regarding the Borrowers and their respective Subsidiaries
and their respective businesses identified as such by the Borrowers and obtained
by such Agent or such Bank pursuant to the requirements hereof in accordance
with such Agent’s or such Bank’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrowers
that, in any event, the Administrative Agent may disclose such information to
the Banks and each Agent and each Bank may make (i) disclosures of such
information to Affiliates of such Bank or Agent and to their respective agents
and advisors, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential, (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrowers and
their respective obligations (provided that such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section or other provisions at least as
restrictive as this Section), (iii) disclosure to any rating agency when
required by it; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Borrowers received by it from any of the Agents or
any Bank, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any Note and (v) disclosures required or requested by any
governmental agency or representative thereof or by the National Association of
Insurance Commissioners or pursuant to legal or judicial process; provided,
unless specifically prohibited by applicable law, rule, regulation or court
order, each Bank and each Agent shall make reasonable efforts to notify each
Borrower, as applicable, of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such Bank
by such governmental agency) for disclosure of any such non-public information
prior to disclosure of such information. In addition, each Agent and each Bank
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar service providers to the lending
industry, and similar service providers to the Agents and the Banks in
connection with the administration and management of this Agreement and any
Note.
 
62

--------------------------------------------------------------------------------


 
SECTION 9.11.  No Fiduciary Duty. Each Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Borrowers. The Borrowers
agree that neither the Loan Documents nor any transactions contemplated by the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Banks and the
Borrowers, their stockholders or their Affiliates. The Borrowers acknowledge and
agree that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Banks, on the one hand, and the
Borrowers, on the other, (ii) in connection any transactions contemplated by the
Loan Documents and with the process leading to such transaction, each of the
Banks is acting solely as a principal and not the agent or fiduciary of either
Borrower or its management, stockholders, creditors or any other Person,
(iii) no Bank has assumed an advisory or fiduciary responsibility in favor of
either Borrower with respect to any transactions contemplated by the Loan
Documents or the process leading thereto (irrespective of whether any Bank or
any of its Affiliates has advised or is currently advising either Borrower on
other matters) or any other obligation to either Borrower except the obligations
expressly set forth in the Loan Documents and (iv) the Borrowers have consulted
their own legal and financial advisors to the extent the Borrowers deemed
appropriate. The Borrowers further acknowledge and agree that they are
responsible for making their own independent judgments with respect to any
transactions contemplated by the Loan Documents and the process leading thereto.
The Borrowers agree that they will not claim that any Bank has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to either
Borrower, in connection with any transactions contemplated by the Loan Documents
or the process leading thereto.
 
SECTION 9.12.  Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including each Borrower and
each Additional Borrower) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be determined as described in the
definition of Exchange Rate in Section 1.1 hereof and in accordance with normal
banking procedures in the relevant jurisdiction of the first currency and shall
be calculated at approximately 10:00 A.M., New York City time, or as close to
such time as is reasonably practicable on the Euro-Currency Business Day
immediately preceding the day on which final judgment is given.
 
(b) The obligations of each Borrower and each Additional Borrower in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Euro-Currency Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, each
Borrower and each Additional Borrower agrees, as applicable, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of each Borrower and each Additional
Borrower contained in this Section 9.12 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder. Furthermore, if
the amount of the Agreement Currency purchased as described above is more than
the sum originally due to the Applicable Creditor in the Agreement Currency,
then such Applicable Creditor shall remit such excess to the Borrower or the
relevant Additional Borrower.
 
63

--------------------------------------------------------------------------------


SECTION 9.13.  WAIVER OF JURY TRIAL. EACH BORROWER, EACH ADDITIONAL BORROWER,
EACH AGENT AND EACH BANK HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 9.14.  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.15.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.16.  Guarantee Agreement.
 
(a)  In order to induce the Banks to extend credit to the Borrowers and the
Additional Borrowers hereunder, (i) in the case of IR Parent, IR Global hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the Obligations of IR Parent and (ii) in the case of IR Global and
any Additional Borrowers, IR Parent hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Obligations of
IR Global and any Additional Borrowers. The Guarantors further agree that the
due and punctual payment of the Obligations of the Borrowers and Additional
Borrowers, as applicable, may be extended or renewed, in whole or in part,
without notice to or further assent from them, and that they will remain bound
upon their guarantees hereunder notwithstanding any such extension or renewal of
any Obligation.
 
(b) The Guarantors waive presentment to, demand of payment from and protest to
any Borrower or any Additional Borrower, as applicable, of any of the
Obligations, and also waive notice of acceptance of their obligations and notice
of protest for nonpayment. The obligations of the Guarantors hereunder shall not
be affected by (a) the failure of any Bank to assert any claim or demand or to
enforce any right or remedy against either Borrower or any Additional Borrower,
as applicable, under the provisions of this Agreement, any Note, any Additional
Borrower Agreement or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any Note, any
Additional Borrower Agreement or any other agreement; (d) the failure or delay
of any Bank to exercise any right or remedy against any other guarantor of the
Obligations; (e) the failure of any Bank to assert any claim or demand or to
enforce any remedy under this Agreement, any Note or any other agreement or
instrument; (f) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (g) any other act, omission or delay to do
any other act which may or might otherwise operate as a discharge of either
Guarantor as a matter of law or equity or which would impair or eliminate any
right of either Guarantor to subrogation.

64

--------------------------------------------------------------------------------


 
(c) The Guarantors further agree that their guarantees hereunder constitute
promises of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waive any
right to require that any resort be had by any Bank to any balance of any
deposit account or credit on the books of any Bank in favor of either Borrower,
any Additional Borrower or other Subsidiary or any other Person.
 
(d) The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.
 
(e) The Guarantors further agree that their respective obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Bank upon the bankruptcy or reorganization of
either Borrower or any Additional Borrower or otherwise.
 
(f) In furtherance of the foregoing and not in limitation of any other right
which any Bank may have at law or in equity against either Guarantor by virtue
hereof, upon the failure of a Borrower or any Additional Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the relevant Guarantor
hereby promises to and shall, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Banks in cash an amount equal the unpaid principal
amount of such Obligation. The Guarantors further agree that if payment in
respect of any Obligation shall be due in currency other than Dollars and/or at
a place of payment other than New York and if, by reason of any legal
prohibition, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of any
Bank, not consistent with the protection of its rights, then, at the election of
such Bank and in reasonable consultation with the applicable Guarantor, such
Guarantor shall make payments of such Obligation in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify such Bank against any losses or expenses (including losses
or expenses resulting from fluctuations in exchange rates) that it shall sustain
as a result of such alternative payment.
 
(g) Upon payment by a Guarantor of any Obligation of either Borrower or any
Additional Borrower, each Bank shall, in a reasonable manner, assign to such
Guarantor the amount of such Obligation owed to such Bank and so paid, such
assignment to be pro tanto to the extent to which the Obligation in question was
discharged by such Guarantor, or make such disposition thereof as such Guarantor
shall direct (all without recourse to any Bank and without any representation or
warranty by any Bank). Upon payment by a Guarantor of any sums owed by a
Borrower or an Additional Borrower as provided above, all rights of such
Guarantor against such Borrower or such Additional Borrower arising as a result
thereof by way of right of subrogation, through the assignment described herein
or otherwise shall in all respects be subordinated and junior in right of
payment to the prior indefeasible payment in full of all the Obligations owed by
such Borrower or such Additional Borrower to the Bank (it being understood that,
after the discharge of all the Obligations due and payable from such Borrower or
such Additional Borrower, such rights may be exercised by such Guarantor
notwithstanding that such Borrower or such Additional Borrower may remain
contingently liable for indemnity or other Obligations).

65

--------------------------------------------------------------------------------


 
(h) The Banks agree that each Guarantor under this Agreement shall be
automatically released from its obligations under this Section (i) upon
termination of the Commitments and payment in full in cash of all Obligations,
(ii) if the Borrowers request the release of such Guarantor and, subject to
Section 9.5, such release is approved, authorized or ratified in writing (A) by
each Bank, in the case of IR Parent, and (B) by the Required Banks, in the case
of IR Global; provided that, if, at the time such request for the release of IR
Global is made, IR Global is a guarantor under any Public Debt, such release of
IR Global must be approved, authorized or ratified in writing by each Bank or
(iii) if the Borrowers request the release of such Guarantor in connection with
a transaction permitted by Section 5.7 pursuant to which such Guarantor is not
the surviving entity; provided that the surviving entity assumes such
Guarantor’s guarantee hereunder.
 
(i) In each case as specified in this Section, the Administrative Agent shall
promptly (and each Bank irrevocably authorizes the Administrative Agent to), at
the applicable Borrower’s expense, execute and deliver to such Borrower and the
relevant Guarantor such documents as such Borrower may reasonably request to
evidence the release of such Guarantor from its obligations under this Section.
 
SECTION 9.17.  Patriot Act. 
 
Each Bank hereby notifies each Borrower that, pursuant to the requirements of
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Borrower
and each Guarantor, which information includes the names and addresses of such
Borrower and such Guarantor and other information that will allow such Bank to
identify such Borrower and such Guarantor in accordance with the Patriot Act.

66

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper and duly authorized officers as of the day and year first above
written.



INGERSOLL-RAND COMPANY LIMITED        
By:
     
Name:
   
Title:
       
By:
     
Name:
   
Title:
        INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED        
By:
     
Name:
   
Title:
 



Ingersoll-Rand Credit Agreement
 

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and as a Bank,
       
By:
     
Name:
   
Title:
 



Ingersoll-Rand Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Citibank, N.A.,
 
as Syndication Agent and as a Bank,
       
By:
     
Name:
   
Title:
 


Ingersoll-Rand Credit Agreement


--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A.,
 
as Documentation Agent and as a Bank,
       
By:
     
Name:
   
Title:
       
DEUTSCHE BANK SECURITIES INC.,
 
as Documentation Agent,
       
By:
     
Name:
   
Title:
       
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as a Bank,
       
By:
     
Name:
   
Title:
       
THE BANK OF TOKYO MITSUBISHI, LTD., NEW YORK BRANCH,
 
as Documentation Agent and as a Bank,
       
By:
     
Name:
   
Title:
       
BNP PARIBAS,
 
as Documentation Agent and as a Bank,
       
By:
     
Name:
   
Title:
       
WILLIAM STREET LLC
 
as Documentation Agent and as a Bank,
       
By:
     
Name:
   
Title:
 




____________________________________________,  
as a Bank,
       
By:
     
Name:
   
Title:
 

 
Ingersoll-Rand Credit Agreement


--------------------------------------------------------------------------------



SCHEDULE I


 


Bank
 
Commitment
 
JPMorgan Chase Bank, N.A.
 
$
92,500,000
 
Citibank, N.A.
   
92,500,000
 
Bank of America, N.A.
   
82,000,000
 
Deutsche Bank AG, New York Branch
   
82,000,000
 
The Bank of Tokyo Mitsubishi, Ltd., New York Branch
   
82,000,000
 
BNP Paribas
   
82,000,000
 
William Street LLC
   
82,000,000
 
Mizuho Corporate Bank, Ltd.
   
70,000,000
 
HSBC Bank USA, National Association
   
52,500,000
 
The Royal Bank of Scotland plc
   
52,500,000
 
Credit Suisse
   
40,000,000
 
Banco Santander, S.A., NY Branch
   
40,000,000
 
The Bank of New York
   
30,000,000
 
Lloyds TSB Bank plc
   
30,000,000
 
The Bank of Nova Scotia
   
30,000,000
 
Standard Chartered
   
30,000,000
 
Northern Trust Company
   
30,000,000
 
Total
 
$
1,000,000,000
 


--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTE
 
New York, New York
 
For value received,                                                   , a
Bermuda corporation (the “Borrower”), promises to pay to the order of
                                                   (the “Bank”), for the account
of its Applicable Lending Office, the unpaid principal amount of each Loan made
by the Bank to the Borrower pursuant to the Credit Agreement referred to below
on the last day of the Interest Period relating to such Loan. The Borrower
promises to pay interest on the unpaid principal amount of each such Loan on the
dates and at the rate or rates provided for in the Credit Agreement. All such
payments of principal and interest shall be made in accordance with the terms of
the Credit Agreement.
 
All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
 
This note is one of the Notes referred to in the $1,000,000,000 Credit Agreement
dated as of June 27, 2008, among Ingersoll-Rand Company Limited, Ingersoll-Rand
Global Holding Company Limited, the banks listed on the signature pages thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Syndication Agent, Bank of America, N.A., Deutsche Bank Securities Inc., The
Bank of Tokyo Mitsubishi, Ltd., New York Branch, BNP Paribas and William Street
LLC, as Documentation Agents, and J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as joint lead arrangers and joint bookrunners (as the same
may be amended from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 
(rest of page intentionally left blank)


--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
___________________________________________,
             
By:
     
Name:
   
Title:
 


--------------------------------------------------------------------------------



NOTE 
 
(continued)
 
LOANS AND PAYMENTS OF PRINCIPAL
 
Date
 
Amount of
 Loan
 
Type of Loan
 
Amount of Principal
Repaid
 
Maturity
Date
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 


--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF MONEY MARKET QUOTE REQUEST
 
[Date]
 
To:
JPMorgan Chase Bank, N.A.,
 
as Administrative Agent
   
From:
[Ingersoll-Rand Company Limited]
 
[Ingersoll-Rand Global Holding Company Limited]
   
Re:
 
$1,000,000,000 Credit Agreement (the “Credit Agreement”) dated as of June 27,
2008, among the Borrowers, the Banks listed on the signature pages thereof and
the Agents
 

We hereby give notice pursuant to Section 2.3 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):
 
Date of Borrowing: _______________
 
Principal Amount1 
 
Applicable Currency
 
Interest Period2 
$
                           

 
Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
 
Terms used, but not defined, herein have the meanings assigned to them in the
Credit Agreement.
 
[INGERSOLL-RAND COMPANY LIMITED],
[INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED],
   
By:
   
Name:
 
Title:


 

--------------------------------------------------------------------------------

1
Amount must be $10,000,000 or a larger multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof).

2
Not less than 7 days (LIBOR Auction), subject to the provisions of the
definition of Interest Period.


--------------------------------------------------------------------------------


 
EXHIBIT C

FORM OF INVITATION FOR MONEY MARKET QUOTES
 
To:  [BANK]
 
Re:
Invitation for Money Market Quotes to [Ingersoll-Rand Company
Limited][Ingersoll-Rand Global Holding Company Limited] (the “Borrower”)

 
Pursuant to Section 2.3 of the $1,000,000,000 Credit Agreement dated as of
June 27, 2008, among Ingersoll-Rand Company Limited, Ingersoll-Rand Global
Holding Company Limited, the banks listed on the signature pages thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Syndication Agent, Bank of America, N.A., Deutsche Bank Securities Inc., The
Bank of Tokyo Mitsubishi, Ltd., New York Branch, BNP Paribas and William Street
LLC, as Documentation Agents, and J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as joint lead arrangers and joint bookrunners (as it may be
amended from time to time), we are pleased on behalf of the Borrower to invite
you to submit Money Market Quotes to the Borrower for the following proposed
Money Market Borrowing(s):
 
Date of Borrowing: _______________
 
Principal Amount3 
 
Applicable Currency
 
Interest Period4 
$
                           

 
Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
 
Please respond to this invitation by no later than 9:30 AM ([New York
city][London] time) on [DATE].
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
       
By:
    Name:   Authorized Officer  


 

--------------------------------------------------------------------------------

3
Amount must be $10,000,000 or a larger multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof).

4
Not less than 7 days (LIBOR Auction), subject to the provisions of the
definition of Interest Period.





--------------------------------------------------------------------------------


 
EXHIBIT D

FORM OF MONEY MARKET QUOTE
 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent
   
Re:
 
Money Market Quote to [Ingersoll-Rand Company Limited][Ingersoll-Rand Global
Holding Company Limited] (the “Borrower”)
 

In response to your invitation on behalf of the Borrower dated _________ __,
20__, we hereby make the following Money Market Quote on the following terms:
 
1. Quoting Bank: _________________________
 
2. Person to contact at Quoting Bank: _________________________
 
3. Date of Borrowing: _________________________1 
 
4. We hereby offer to make [a] Money Market Loan(s) in the following principal
amount(s), in the following currency(ies), for the following Interest Period(s)
and at the following rate(s):
 
Principal
Amount2 
 
Applicable
Currency
 
Interest Period3 
 
[Money
Market Margin]4 
 
Absolute Rate5 
                                                     

 
[Provided that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $_________.]2
 
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the $1,000,000,000 Credit
Agreement dated as of June 27, 2008, among Ingersoll-Rand Company Limited,
Ingersoll-Rand Global Holding Company Limited, the banks listed on the signature
pages thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., as Syndication Agent, Bank of America, N.A., Deutsche Bank Securities
Inc., The Bank of Tokyo Mitsubishi, Ltd., New York Branch, BNP
 

--------------------------------------------------------------------------------

1
As specified in the related Invitation.

2
The principal amount bid for each Interest Period may not exceed the principal
amount requested. Specify an aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend. Bids must be made for
$10,000,000 or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof).

3
Not less than 7 days (LIBOR Auction), as specified in the related Invitation. No
more than 5 bids are permitted for each Interest Period.

4
Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000th of 1%)
and specify whether “PLUS” or “MINUS”.

5
Specify rate of interest per annum (to the nearest 1/10,000th of 1%).


--------------------------------------------------------------------------------



Paribas and William Street LLC, as Documentation Agents, and J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as joint lead arrangers and
joint bookrunners (as it may be amended from time to time), irrevocably
obligates us to make [a] Money Market Loan(s) for which any Offer(s) [is][are]
accepted, in whole or in part.
 
Very truly yours,
     
[BANK],
       
By:
     
Name:
   
Authorized Officer
 



Dated: _________________________


--------------------------------------------------------------------------------



EXHIBIT E
 
OPINION OF COUNSEL OF THE GENERAL COUNSEL OF IR PARENT
 
See attached.


--------------------------------------------------------------------------------



EXHIBIT F
 
OPINION OF COUNSEL OF CONYERS, DILL & PEARMAN
 
See attached.


--------------------------------------------------------------------------------



EXHIBIT G
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ______ __, 20__, among
[ASSIGNOR] (the “Assignor”), [ASSIGNEE] (the “Assignee”), [BORROWER] (the
“Borrower”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).
 
WITNESSETH
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the $1,000,000,000 Credit Agreement dated as of June 27, 2008, among
Ingersoll-Rand Company Limited, Ingersoll-Rand Global Holding Company Limited,
the banks listed on the signature pages thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as Syndication Agent, Bank of America,
N.A., Deutsche Bank Securities Inc., The Bank of Tokyo Mitsubishi, Ltd., New
York Branch, BNP Paribas and William Street LLC, as Documentation Agents, and
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as joint lead
arrangers and joint bookrunners (as the same may be amended from time to time,
the “Credit Agreement”);
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $__________;
 
WHEREAS, [Base Rate] [Euro-Currency] Loans made to the Borrower by the Assignor
under the Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding [Base Rate]
[Euro-Currency] Loans, and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
 
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the [Base Rate]
[Euro-Currency] Loans made by the Assignor outstanding at the date hereof. Upon
the execution and delivery hereof by the Assignor, the Assignee, the Borrower
and the Administrative Agent and the payment of the amounts specified in
Section 3 required to be paid on the date hereof (i) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Bank under the Credit Agreement with a Commitment in an amount
equal to the Assigned Amount and (ii) the Commitment of the Assignor shall, as
of the date hereof, be reduced by a like amount and the Assignor released from
its obligations under the Credit Agreement to the extent such obligations have
been assumed by the Assignee. The assignment provided for herein shall be
without recourse to the Assignor.


--------------------------------------------------------------------------------


 
SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal or other immediately available funds the amount heretofore agreed
between them. It is understood that facility fees in respect of the Assigned
Amount accrued to the date hereof are for the account of the Assignor and such
fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
 
SECTION 4. Consent of the Borrower and the Administrative Agent. This Agreement
is conditioned upon the consent of the Borrower and the Administrative Agent, if
such consent is required pursuant to Section 9.6(c) of the Credit Agreement. The
execution of this Agreement by the Borrower and the Administrative Agent is
evidence of this consent. If requested to do so by the Assignee, the Borrower
agrees, pursuant to Section 9.6(c) of the Credit Agreement, to execute and
deliver a Note payable to the order of the Assignee to evidence the assignment
and assumption provided for herein. In the event that the assignment and
assumption provided for herein is not evidenced by a Note, such assignment and
assumption shall be effective only upon appropriate entries with respect thereto
being made in the Register maintained by the Administrative Agent in accordance
with Section 9.6(f) of the Credit Agreement.
 
SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.
 
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
[ASSIGNOR], as the Assignor,
       
By:
     
Name:
   
Title:
       
[ASSIGNEE], as the Assignee,
       
By:
     
Name:
   
Title:
       
[BORROWER], as the Borrower,
       
By:
     
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent ,
       
By:
     
Name:
   
Title:
 


--------------------------------------------------------------------------------



EXHIBIT H
 
ADDITIONAL BORROWER AGREEMENT
 
AGREEMENT dated as of _________, 20__, made by [ADDITIONAL BORROWER] (the “New
Additional Borrower”), INGERSOLL-RAND COMPANY LIMITED (“IR Parent”) and
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED (together with IR Parent, the
“Borrowers” and each a “Borrower”) in favor of JPMORGAN CHASE BANK, N.A. as
Administrative Agent for the Banks from time to time parties to the Credit
Agreement referred to below.
 
WITNESSETH:
 
WHEREAS this Additional Borrower Agreement (the “Agreement”) relates to the
$1,000,000,000 Credit Agreement dated as of June 27, 2008 among the Borrowers,
the banks listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as Syndication Agent, Bank of America,
N.A., Deutsche Bank Securities Inc., The Bank of Tokyo-Mitsubishi, Ltd., New
York Branch, BNP Paribas and William Street LLC, as Documentation Agents, and
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as joint lead
arrangers and joint bookrunners (the “Credit Agreement”); and
 
WHEREAS the Borrower and the New Additional Borrower desire that the New
Additional Borrower become an Additional Borrower under the Credit Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
 
SECTION 2. New Additional Borrower. Upon the effectiveness of this Agreement and
the satisfaction of the requirements of the Credit Agreement, the New Additional
Borrower, as provided in Section 2.16 of the Credit Agreement, hereby becomes
party to the Credit Agreement as an Additional Borrower.
 
SECTION 3. Agreements. (a)  IR Parent hereby agrees that the guarantee of IR
Parent contained in the Credit Agreement shall apply to the Obligations of the
New Additional Borrower.
 
(b)  The New Additional Borrower hereby agrees to be bound by all provisions of
the Credit Agreement.
 
SECTION 4. Representations and Warranties. The Borrowers represent (i) that the
New Additional Borrower is organized under the laws of
[                        ], (ii) that the name, registered address, telephone
number, facsimile number and email address of the person to which any notices
should be sent and the Federal employer identifying number, if any, appearing on
Annex 1 attached hereto are true and correct as of the date hereof and
(iii) that the representations and warranties of the Borrowers in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof after giving effect to this agreement (it being understood that the
representations and warranties in Sections 4.4 [Financial Information; No
Material Adverse Change] and 4.5 [Litigation] shall be deemed for purposes of
this agreement to refer to the financial statements most recently delivered
under Section 5.1(a) or (b) [Information] and to the date thereof at all times
after the first such delivery thereunder rather than to the dates and financial
statements specified in Sections 4.4 and 4.5).


--------------------------------------------------------------------------------


 
SECTION 5. Effectiveness. This Agreement shall become effective as of the date
when the Administrative Agent shall have received:
 
(a)  Counterparts hereof duly executed by the Borrowers, the New Additional
Borrower and the Administrative Agent;
 
(b)  All documents the Administrative Agent may reasonably request relating to
the existence of the New Additional Borrower, the corporate authority for and
the validity of this Agreement and the Credit Agreement, and any other matters
relevant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent;
 
(c)  A favorable written opinion of counsel for the New Additional Borrower,
addressed to the Administrative Agent and the Banks, in form and substance
reasonably satisfactory to the Administrative Agent; and
 
(d)  If the New Additional Borrower is organized under a jurisdiction other than
the United States of America, evidence in form and substance reasonably
satisfactory to the Administrative Agent that the New Additional Borrower has
appointed an agent for service of process in New York City.
 
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.
 
INGERSOLL-RAND COMPANY LIMITED,
   
by
   
Name:
 
Title:



INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED,
 
by
   
Name:
 
Title:



[NEW ADDITIONAL BORROWER],
 
by
   
Name:
 
Title:



JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
 
by
   
Name:
 
Title:


--------------------------------------------------------------------------------



Annex I to
EXHIBIT H


Name of Additional Borrower:
Registered Address:
Telephone Number:
Facsimile Number:
Email Address:
Person to which notices should be sent:
[Federal employer identification number:]


--------------------------------------------------------------------------------

